
 

















SALE AGREEMENT AND JOINT ESCROW INSTRUCTIONS
Dated as of June 8, 2004
 
 
 
 
By and Between
 
 
 
PARK PLACE DEVELOPMENT LLC,
a Delaware limited liability company
 
"SELLER"
 
 
 
And
 
 
 
MAGUIRE PROPERTIES, L.P.
a Maryland limited partnership
 
"PURCHASER"















       

--------------------------------------------------------------------------------

 



TABLE OF CONTENTS



 
 
Page
 
 
 
I.
SALE AND PURCHASE; PROPERTY    
1
 
 
 
II.
CONSIDERATION    
2
 
 
 
 
2.1   Purchase Price    
2
 
2.2   Escrow    
3
 
2.3   Deposit    
3
 
 
 
III.
SURVEY    
4
 
 
 
IV.
TITLE    
5
 
 
 
 
4.1   Title Report    
5
 
4.2   Title Objection    
5
 
4.3   Title Insurance    
7
 
 
 
V.
INSPECTION    
8
 
 
 
 
5.1   Inspection Period    
8
 
5.2   Document Review    
8
 
5.3   Inspection Obligations    
10
 
5.4   Right of Termination Relating to Inspection    
12
 
5.5   Property Conveyed "As Is"    
12
 
5.6   Investigative Studies    
13
 
 
 
VI.
CONTRACTS; ASSIGNMENT OF DEVELOPMENT AGREEMENT, CCRs AND ARSDO
13
 
 
 
 
6.1   Assignment of Contracts    
13
 
6.2   Assignment of Rights Under REA    
14
 
6.3   Assignment of Development Agreement, CCRs and ARSDO    
14
 
6.4   Broker Commissions    
15
 
 
 
VII.
REPRESENTATIONS AND WARRANTIES; WAIVERS AND LIMITATIONS OF LIABILITY
15
 
 
 
 
7.1   Seller's Representations    
15
 
7.2   Purchaser's Representations    
17
 
7.3   Accuracy of Representations    
18
 
7.4   Survival of Right of Action    
18















    i   

--------------------------------------------------------------------------------

 










 
7.5   Purchaser's Waivers and Releases    
19
 
 
 
VIII.
CLOSING    
21
 
 
 
 
8.1   Closing Date    
21
 
8.2   Seller's Closing Obligations    
21
 
8.3   Purchaser's Closing Obligations    
22
 
8.4   Purchaser's Closing Conditions    
23
 
8.5   Seller's Closing Conditions    
25
 
8.6   Closing Actions by Escrow Agent    
25
 
8.7   Closing Statement    
27
 
8.8   Transfer Taxes    
27
 
8.9   Closing Costs    
27
 
8.10    Prorated Items    
28
 
8.11   Brokers    
29
 
 
 
IX.
REMEDIES; CONSEQUENCES OF TERMINATION    
29
 
 
 
 
9.1   Seller's Remedies    
29
 
9.2   Purchaser's Remedies    
30
 
9.3   Consequences of Termination    
30
 
9.4   Disposition of Initial Payment and Deposit    
30
 
9.5   Attorneys' Fees and Legal Expenses    
32
 
 
 
X.
MAINTENANCE; REPAIR; RISK OF LOSS    
32
 
 
 
 
10.1   Maintenance; Repair    
32
 
10.2   Risk of Loss    
32
 
 
 
XI.
CONDEMNATION    
33
 
 
 
XII.
MISCELLANEOUS    
34
 
 
 
 
12.1   Notice    
34
 
12.2   Time of the Essence    
35
 
12.3   Place of Performance    
35
 
12.4   Jurisdiction and Venue    
35
 
12.5   Section Headings    
35
 
12.6   Number    
35
 
12.7   Merger    
35
 
12.8   Periods; Business Days    
36
 
12.9   No Recordation    
36
 
12.10  Multiple Counterparts    
36
















     ii  

--------------------------------------------------------------------------------

 








 
 
 
 
12.11     Severability    
36
 
12.12     Assignment    
36
 
12.13     Entire Agreement    
36
 
12.14     Exculpation of Members, Officers and Directors    
37
 
12.15     Construction    
37
 
12.16     Post-Closing Audit    
37
 
 
GENERAL PARTNER'S CONSENT AND ACKNOWLEDGMENT    
39
 
 
FACILITY PARCEL OWNER'S CONSENT AND ACKNOWLEDGMENT    
40
 
 
EXHIBIT A   
Legal Description    
41
 
 
 
EXHIBIT B   
Residential Agreement    
42
 
 
 
EXHIBIT C   
List of Service, Supply and Maintenance Contracts And Parking Agreements Which
Relate to the Property    
43
 
 
 
EXHIBIT D   
Form of Surveyor's Certificate    
44
 
 
 
EXHIBIT E   
List of Items To Be Delivered To Purchaser Following Execution Of The Agreement
   
46
 
 
 
EXHIBIT F   
Form of Grant Deed    
47
 
 
 
EXHIBIT G   
Assignment of Contracts    
52
 
 
 
EXHIBIT H   
Certificate Regarding Foreign Investment In Real Property Tax Act    
57
 
 
 
EXHIBIT 1   
Partial Cancellation of Restrictions    
61
 
 
 
EXHIBIT J   
Assignment of Development Agreement    
64
 
 
 
EXHIBIT K   
Assignment of CCRs    
70
 
 
 
EXHIBIT L   
Assignment of ARSDO    
76
 
 
 
EXHIBIT M   
Certified Most Current IRH2 Payments Statement Certificate    
82












     iii  

--------------------------------------------------------------------------------

 







SALE AGREEMENT AND JOINT ESCROW INSTRUCTIONS


THIS SALE AGREEMENT AND JOINT ESCROW INSTRUCTIONS (this "Agreement") is dated as
of June 8, 2004 (the "Effective Date"), by and between PARK PLACE DEVELOPMENT
LLC, a Delaware limited liability company ("Seller"), and MAGUIRE PROPERTIES,
L.P., a Maryland limited partnership ("Purchaser").


RECITALS:


Seller desires to sell and Purchaser desires to purchase the property described
in Article I below on the terms and conditions set forth below.


NOW, THEREFORE, in consideration of the mutual agreements contained below and
other good and valuable consideration, the receipt and sufficiency of which are
acknowledged, the parties agree as follows:


I. SALE AND PURCHASE; PROPERTY


Seller agrees to sell and convey unto Purchaser, and Purchaser agrees to
purchase and accept from Seller, for the price and subject to the terms,
covenants, conditions and provisions set forth below, the following:


(a)   All of that certain land in the City of Irvine, Orange County, California,
which is described in Exhibit A attached hereto and made a part hereof (the
"Land");


(b)   All right, title and interest of Seller in and to all structures,
improvements and fixtures, if any, located on the Land (collectively, the
"Improvements") (the Land and the Improvements are sometimes referred to in this
Agreement collectively as the "Real Property.");


(c)   All right, title and interest of Seller in and to any land lying in the
bed of any street, road or access way, opened or proposed, in front of, at a
side of or adjoining the Land to the centerline thereof (the "Property Rights");


(d)   All right, title and interest of Seller, reversionary or otherwise, in and
to all easements, covenants and other rights in or upon the Land and all other
rights and appurtenances belonging or in any way pertaining thereto, if any (the
"Appurtenances");


(e)   Seller's interest in (i) all assignable service, supply and maintenance
contracts, and (ii) all assignable parking agreements, which relate solely to
the Real Property or the Personal Property, and which have not been terminated
by Seller prior to the Closing Date (a list of all service, supply and
maintenance contracts and parking







    1  

--------------------------------------------------------------------------------

 







agreements which relate to the Real Property or the Personal Property are
identified on Exhibit C attached hereto and made a part hereof);


(f)   All right, title and interest of Seller in and to all assignable
intangible property, if any, now or on the Closing Date relating to the
ownership or operation of the Real Property, including, without limitation,
licenses, entitlements, permits, guaranties, warranties and trade names, but in
each case without warranty (the "Intangible Property");


(g)   All right, title and interest of Seller in and to that certain Agreement
for Sale and Purchase of Real Estate and Joint Escrow Instructions dated as of
May 5, 2003, by and between Seller herein, as Seller, and Irvine Residential
Highrise 2 LLC, a Delaware limited liability company ("IRH2"), as Purchaser, as
amended by that certain First Addendum to Agreement for Sale and Purchase of
Real Estate and Joint Escrow Instructions dated as of June 20, 2003, attached
hereto and made a part hereof as collective Exhibit B (collectively, the
"Residential Agreement"), including, without limitation, all pre-closing
deposits made by the purchaser pursuant to Section 1.6 of the Residential
Agreement and received by Seller prior to the Closing Date (the "IRH2
Payments"), for which Purchaser shall receive credit against the Purchase Price
(defined below) at Closing; and


(h)   Seller's right, title and interest under (i) a Construction, Operation and
Reciprocal Easement Agreement (the "REA") dated as of July 26, 1985, by and
between Crow Winthrop Operating Partnership, a Maryland general partnership, and
Crow Winthrop Development Limited Partnership, a Maryland limited partnership,
recorded in the Official Records of Orange County, California recorded on July
30, 1985 as Instrument No. 85-279768, and relating to the Land and certain other
real property, (ii) the Development Agreement, (iii) the CCRs (defined below in
Section 4.2(a)(iv)), and (iv) the ARSDO (defined below in Section 4.2(a)(v)).


The items described in (a) through (h) of this Article I are referred to in this
Agreement collectively as the "Property."


II. CONSIDERATION


2.1   Purchase Price. The purchase price to be paid by Purchaser to Seller for
the sale and conveyance of the Property shall be Fifty-Four Million Dollars
($54,000,000) (the "Purchase Price"). The Purchase Price shall be payable to
Seller on or before 12:00 noon (Irvine, California time) on the day that the
closing of the transaction contemplated hereby occurs (the "Closing") by Federal
Reserve wire transfer of immediately available funds to an account or accounts
which shall be designated by Seller to the Escrow Agent (as defined in Section
2.2) on or before the Closing Date (as defined in Section 8.1), plus or minus
prorations and adjustments as provided below.





    2  

--------------------------------------------------------------------------------

 







2.2   Escrow. The transaction contemplated by this Agreement shall be effected
through an escrow (the "Escrow") with Chicago Title Company, Margie Wheeler,
Escrow Manager and Certified Senior Escrow Officer, 16969 Von Karman, Irvine,
California 92606 (the "Escrow Agent") to be opened no later than 12:00 noon
(Irvine, California time) on the first (Is') business day after the Effective
Date. This Agreement shall constitute the "Escrow Instructions" for such
transaction.


2.3   Deposit.


(a)   No later than 12:00 noon (Irvine, California time) on the first (1st)
business day after the Effective Date (the "Escrow Deposit Date"), Purchaser
shall deposit with Escrow the sum of One Million Three Hundred Thousand Dollars
($1,300,000), of which Two Hundred Sixty Thousand Dollars ($260,000) shall be
referred to in this Agreement as the "First Initial Payment". No later than 5:00
p.m. (Irvine, California time) on the Escrow Deposit Date, Seller shall deliver
to Purchaser (i) all Phase I environmental reports, if any, in the possession of
Seller, (ii) a list of all contracts affecting the Property which contracts are
not terminable on thirty (30)-days' notice without breach, if any, and (iii) the
Residential Agreement (the "Initial Documents"). If Purchaser does not terminate
this Agreement on or before the second (2nd) business day after the Escrow
Deposit Date (the "Initial Inspection Termination Date") by delivering a written
notice of termination to Seller and the Escrow Agent on or before 5:00 p.m.
(Irvine, California time) on the Initial Inspection Termination Date, the First
Initial Payment shall become unconditionally payable to Seller at 5:01 p.m.
(Irvine, California time), on the Initial Inspection Termination Date, in
consideration for Seller's execution of this Agreement and the granting to
Purchaser of the first fifteen (15) days of the Inspection Period (as defined in
Section 5.1), and within one (1) business day thereafter, the Escrow Agent shall
pay the amount of the First Initial Payment to Seller, and no portion of the
First Initial Payment shall be refundable to Purchaser under any circumstances
other than as expressly provided for in Section 9.4(b). The remaining deposit in
the amount of One Million Forty Thousand Dollars ($1, 040,000) shall be referred
to in this Agreement as the "Second Initial Payment". (The First Initial Payment
and the Second Initial Payment made by Purchaser pursuant to this Section 2.3(a)
are collectively referred to as the "Initial Payment"). If Purchaser does not
terminate this Agreement on or before the fifteenth (15th) day following the
Effective Date (the "Escrow Continuation Date") by delivering a written notice
of termination to Seller and the Escrow Agent on or before 5:00 p.m. (Irvine,
California time) on the Escrow Continuation Date, the Second Initial Payment
shall become unconditionally payable to Seller at 5:01 p.m. (Irvine, California
time), on the Escrow Continuation Date, in consideration for Seller's execution
of this Agreement and the granting to Purchaser of the second fifteen (15) days
of the Inspection Period, and within one (1) business day thereafter, the Escrow
Agent shall pay the amount of the Second Initial Payment to Seller, and no
portion of the Second Initial Payment shall be refundable to Purchaser under any
circumstances other than as expressly provided for in Section 9.4(b). If
Purchaser terminates this Escrow on or before the Escrow





    3  

--------------------------------------------------------------------------------

 







Continuation Date, as provided in this Section 2.3(a), then the provisions of
Section 9.4(a) shall apply. On or before 5:00 p.m. (Irvine, California time) on
the Escrow Continuation Date, Purchaser shall deposit with Escrow the sum of One
Million Three Hundred Thousand Dollars ($1,300,000) (together with all interest
accrued thereon in Escrow, the "Deposit"). If Purchaser does not terminate this
Agreement on or before the Risk Date (as defined in Section 5.1) by delivering a
written notice of termination to Seller and the Escrow Agent on or before 5:00
p.m. (Irvine, California time) on the Risk Date, the Deposit shall become
unconditionally payable to Seller at 5:01 p.m. (Irvine, California time), on the
Risk Date, and within one (1) business day thereafter, the Escrow Agent shall
pay the amount of the Deposit to Seller. If Purchaser does not deliver a written
notice of termination of this Agreement to Seller and the Escrow Agent on or
before 5:00 p.m. (Irvine, California time) on the Risk Date, Purchaser shall be
entitled to a return of the Deposit only in the relevant circumstances specified
in Section 9.4(b). The Deposit shall be paid to and retained by Seller pursuant
to this Section 2.3(a) in consideration for Seller providing to Purchaser the
right to elect to purchase the Real Property pursuant to the terms of this
Agreement, and no portion of the Deposit shall be refundable to Purchaser except
in the relevant circumstances expressly provided for in Sections 9.4(a) or
9.4(b). Any interest earned on the Deposit and the Initial Payment while held by
Seller shall be for the benefit of Seller and under no circumstances shall be
payable to, or for the benefit of, Purchaser.


(b)    The Escrow Agent shall deposit the Initial Payment and the Deposit into
an interest-bearing money market account maintained at a federally insured bank
located in Orange County, California, satisfactory to Seller and Purchaser. Such
account shall have no penalty for early withdrawal, and Purchaser accepts all
risks with regard to the account, specifically including the risk of closure of
such bank by state or federal regulators, and all losses occasioned thereby. If
the transaction contemplated by this Agreement is consummated in accordance with
the terms and provisions hereof, the Initial Payment and the Deposit shall be
credited against the Purchase Price at the Closing and, if not previously
released by Escrow, paid to Seller in accordance with the terms of this
Agreement. If the transaction contemplated by this Agreement is not so
consummated, the Initial Payment and the Deposit shall be delivered by the
Escrow Agent as provided in Section 9.4. All interest which constitutes a
portion of the Initial Payment or the Deposit while held by Escrow shall be
reported to the Internal Revenue Service as income of the party receiving such
interest under this Agreement. Each party shall promptly execute all forms
reasonably requested by the Escrow Agent, including, without limitation, Form
W-9 and any necessary investment direction letters.



 



III. SURVEY


Seller shall deliver to Purchaser on or before three (3) business days after the
Escrow Deposit Date (and in determining such three (3)-day period, the Escrow
Deposit Date shall not be counted) a copy of the most recent survey of the Real
Property dated   (the





    4  

--------------------------------------------------------------------------------

 







"Survey"), certified to Purchaser and the Escrow Agent in accordance with the
form of certification attached hereto as Exhibit D and made a part hereof,
qualifying as an ALTA certified completion survey acceptable to the Title
Company (defined below).


IV. TITLE


4.1   Title Report. On or before three (3) business days after the Escrow
Deposit Date (and in determining such three (3)-day period, the Escrow Deposit
Date shall not be counted), Seller shall deliver to Purchaser a copy of a
preliminary title report (the "Title Report") dated April 22, 2004, issued by
Chicago Title Insurance Company (the "Title Company"), and relating to the Real
Property, and a copy of the instruments listed in the Title Report as exceptions
to the title of the Real Property (the "Underlying Documents").


4.2   Title Objection.


(a)   As used in this Agreement, the term "Title Objection Period" shall mean a
period commencing on the Effective Date and ending at 5:00 p.m. (Irvine,
California time) on the date that is ten (10) calendar days after the Effective
Date (and in determining such ten (10)-day period, the Effective Date shall not
be counted). Purchaser may object to any matter shown on the Survey or any of
the exceptions listed in the Title Report by delivery of a written notice
("Purchaser's Title Notice") to Seller prior to the expiration of the Title
Objection Period; provided, however, Purchaser may not object to the following:


(i)   any mortgage or deed of trust (the "Deed of Trust") securing a Promissory
Note (the "Note") dated as of December 3, 2003, in the original principal amount
of Twenty-Two Million Dollars ($22,000,000), executed by Seller and payable to
the order of Bank of the West (which Seller shall remove pursuant to Section
4.2(b) below);


(ii)   the REA, which Purchaser shall be deemed to have approved;


(iii)   the Development Agreement (defined below in Section 7.2(b)), which
Purchaser shall be deemed to have approved;


(iv)   the Declaration of Covenants, Conditions and Restriction, Option to
Purchase and Right of First Refusal (the "CCRs") dated as of November 25, 2002,
by and between the Seller and certain other owners at Park Place on the one hand
and Irvine Residential Highrise LLC, a Delaware limited liability company on the
other hand, and recorded November 27, 2002 in the Official Records, County of
Orange, as Instrument No. 2002001079917, which Purchaser shall be deemed to have
approved;





    5  

--------------------------------------------------------------------------------

 







(v)   the Agreement Regarding Satisfaction of Development Obligations (the
"ARSDO") dated as of November 25, 2002, by and between the Seller and certain
other owners at Park Place on the one hand and Irvine Residential Highrise LLC,
a Delaware limited liability company on the other hand, and recorded November
27, 2002 in the Official Records, County of Orange, as Instrument No.
2002001079916, which Purchaser shall be deemed to have approved; or


(vi)   the lien for general and special taxes and assessments, and a lien for
supplemental taxes, if any, assessed pursuant to Chapter 3.5, commencing with
Section 75, of the California Revenue and Taxation Code, which are not yet
delinquent, which Purchaser shall be deemed to have approved.


Purchaser's Title Notice shall specify the matters shown on the Survey or the
exceptions listed in the Title Report to which Purchaser objects (such matters
and exceptions being herein referred to as "Purchaser's Title Objections"). If
Purchaser fails to deliver Purchaser's Title Notice to Seller prior to the
expiration of the Title Objection Period, all of the matters shown on the Survey
and all of the exceptions listed in the Title Report shall be conclusively
deemed to be acceptable to Purchaser. If Purchaser delivers Purchaser's Title
Notice to Seller prior to the expiration of the Title Objection Period, all of
the matters shown on the Survey and all of the exceptions listed in the Title
Report other than Purchaser's Title Objections shall be conclusively deemed to
be acceptable to Purchaser. All of the matters shown on the Survey and all of
the exceptions listed in the Title Report which are deemed to be acceptable to
Purchaser under this Section 4.2(a) are referred to collectively as the
"Approved Title Exceptions."


(b)   If Purchaser delivers Purchaser's Title Notice to Seller prior to the
expiration of the Title Objection Period, Seller shall have the right, but not
the obligation, to remove or otherwise satisfy any of Purchaser's Title
Objections. Notwithstanding what is stated in the preceding sentence and
regardless of whether Purchaser delivers a Purchaser's Title Notice, Seller
shall remove or otherwise satisfy prior to the Closing Date all exceptions
listed in the Title Report which (i) are monetary liens created by Seller,
including the Deed of Trust securing the payment of the Note, (ii) are real
estate tax liens for the property tax year which commenced on July 1, 2003 and
ended on June 30, 2004 and prior property tax years, or (iii) are mechanic's
liens (items (i) through (iii) being collectively referred to as "Seller's
Mandatory Cure Obligations"). Within four (4) calendar days after delivery of
Purchaser's Title Notice, Seller shall deliver to Purchaser a written notice
("Seller's Title Notice") indicating (i) all of Purchaser's Title Objections
which are not Seller's Mandatory Cure Obligations and which Seller shall attempt
to cure prior to the Risk Date ("Seller's Optional Cure Title Objections"), and
(ii) all of Purchaser's Title Objections which are not Seller's Mandatory Cure
Obligations and which Seller is unable or unwilling to cure prior to the Risk
Date ("Seller's Uncured Title Objections"). If Seller fails to timely deliver
Seller's Title Notice to Purchaser, all of





    6  

--------------------------------------------------------------------------------

 







Purchaser's Title Objections which are not Seller's Mandatory Cure Obligations
shall be deemed to be Seller's Uncured Title Objections.


(c)   If Seller's Title Notice shall specify, or if pursuant to Section 4.2(b)
above there are deemed to be, any Seller's Uncured Title Objections, then
Purchaser may, on or before the Escrow Continuation Date (i) accept title to the
Property subject to Seller's Uncured Title Objections without any reduction in
the Purchase Price and without any other liability on the part of Seller, or
(ii) terminate this Agreement by delivering a written notice of termination to
Seller on or before the Escrow Continuation Date. Upon such termination, the
provisions of Sections 9.4(a) and 9.3 shall be applicable. If Purchaser shall
fail to timely deliver a notice to Seller on or before the Escrow Continuation
Date objecting to one or more of Seller's Uncured Title Objections and
terminating this Agreement as permitted by this Section 4.2(c), Purchaser shall
be conclusively deemed to have approved all of Seller's Uncured Title Objections
at 5:01 p.m. (Irvine, California time) on the Escrow Continuation Date.


(d)   If any of Seller's Optional Cure Title Objections remain uncured on the
date which is two (2) business days prior to the Risk Date, then Purchaser may
(i) accept title to the Property subject to Seller's Optional Cure Title
Objections without any reduction in the Purchase Price and without any other
liability on the part of Seller, or (ii) terminate this Agreement by delivering
a written notice of termination to Seller on or before the Risk Date. Upon such
termination, the provisions of Sections 9.4(b) and 9.3 shall be applicable. If
Purchaser shall fail to timely deliver a notice to Seller on or before the Risk
Date objecting to any of Seller's Optional Cure Title Objections which remain
uncured on the Risk Date and terminating this Agreement as permitted by this
Section 4.2(d), Purchaser shall be conclusively deemed to have approved all of
Seller's Optional Cure Title Objections at 5:01 p.m. (Irvine, California time)
on the Risk Date.


(e)   As used in this Agreement, the term "Permitted Exceptions" shall mean (i)
all of the Approved Title Exceptions, (ii) any Purchaser's Title Objection which
is included in Seller's Uncured Title Objections and which Purchaser has
approved in writing or is deemed to have approved as provided in Section 4.2(c),
and (iii) any Purchaser's Title Objection which is included in Seller's Optional
Cure Title Objections and which Purchaser has approved in writing or is deemed
to have approved as provided in Section 4.2(d).


4.3   Title Insurance. At the Closing, Seller shall deliver, or cause to be
delivered, to Purchaser, a CLTA Standard Form Owner Policy of Title Insurance
with such endorsements as Purchaser may request (collectively referred to as the
"Endorsements") (such title policy and the Endorsements being referred to
collectively as the "Title Policy"), issued by the Title Company, in the amount
of the Purchase Price, and insuring that good and marketable of record title to
the Land and the Improvements are vested in Purchaser subject to no exceptions
other than (a) the Permitted Exceptions; (b) liens placed on the Land and the
Improvements in





    7  

--------------------------------------------------------------------------------

 







connection with Purchaser's financing of its purchase of the Property; and (c)
standard printed exceptions and other common exceptions generally included in a
CLTA Form Standard Coverage Owner Policy of Title Insurance. The base premium
for the Title Policy shall be paid by Seller. The cost of including the
Endorsements in the Title Policy shall be paid by Purchaser. Purchaser may
elect, at its sole cost, to obtain an ALTA Policy of Title Insurance (the "ALTA
Policy"); provided, however, that it shall not be a condition of Closing that
Purchaser is able to obtain the ALTA Policy, nor shall the Closing be delayed or
extended for the purpose of Purchaser obtaining the ALTA Policy.


V. INSPECTION


5.1   Inspection Period. Subject to the provisions of this Article V (including,
but not limited to, Section 5.3) and provided that this Agreement has not been
terminated in accordance with the provisions of this Agreement, Seller shall
permit Purchaser and its authorized agents and representatives the right to
enter upon the Real Property during the hours of 9:00 a.m. and 4:00 p.m., Monday
through Friday to inspect the Property and conduct such tests as Purchaser deems
necessary. Such entry and inspections may be conducted during a period
commencing on the Effective Date and ending at 5:00 p.m. (Irvine, California
time) on the date that is thirty (30) calendar days after the Effective Date
(and in determining such thirty (30)-day period, the Effective Date shall not be
counted) (such period is referred to as the "Inspection Period," and the
expiration date for the Inspection Period is referred to as the "Risk Date").
Purchaser shall coordinate in a reasonable manner with Seller concerning any
such inspections and tests; and Purchaser shall have access to, and be entitled
to enter upon, the Real Property, only after having given one (1) business day's
prior notice of any such entry to Seller. Purchaser shall bear the cost of all
inspections and tests. At Seller's option, one or more representatives of Seller
may be present for any inspection or test.


5.2   Document Review.


(a)   Seller shall deliver to Purchaser on or before three (3) business days
after the Escrow Deposit Date (and in determining such three (3)-day period, the
Escrow Deposit Date shall not be counted) the following documents:


(i)   The Survey, the Title Report and the Underlying Documents; and


(ii)   The items listed in Exhibit E attached hereto and made a part hereof (the
documents referred to in this Section 5.2(a)(ii) are referred to collectively as
the "Preliminary Inspection Documents").


During the Inspection Period, Seller shall also make available such other
documents relating to the Property as Purchaser may reasonably request in
writing to the extent the same are in Seller's possession or control (the
"Supplemental Inspection Documents") (the Preliminary Inspection Documents and
the Supplemental Inspection Documents





    8  

--------------------------------------------------------------------------------

 







being referred to collectively as the "Due Diligence Documents"). However, in no
event shall Purchaser have the right to inspect or make copies of any appraisals
of the Property, any documents in Seller's possession involving either Seller's
acquisition of the Property, any internal budgets or projections with respect to
the Property, any offers from
prospective purchasers of the Property, or any other documents or other
materials which Seller determines to be proprietary or confidential to Seller.


(b)   Purchaser acknowledges that all of the non-public Due Diligence Documents
are proprietary or confidential in nature, and all of the Due Diligence
Documents shall be delivered by Seller to Purchaser solely to assist Purchaser
in determining the feasibility of purchasing the Property. Purchaser agrees not
to disclose the contents of the Due Diligence Documents, or any of the
provisions or terms thereof or conditions thereto, to any party outside of
Purchaser's organization other than its attorneys, accountants, lenders,
investors, advisors, consultants, contractors or agents (collectively, the
"Permitted Outside Parties" and individually a "Permitted Outside Party"), or as
otherwise required by law; provided, however, such prohibition shall not apply
to the contents of Due Diligence Documents which become available to the public
other than as a result of a disclosure by or through Purchaser or any Permitted
Outside Party. Purchaser further agrees that within its organization, or as to
the Permitted Outside Parties, the Due Diligence Documents shall be disclosed
and exhibited only to those persons within Purchaser's organization or to those
Permitted Outside Parties who are responsible for, or who are assisting in, the
determination of the feasibility of Purchaser's acquisition of the Property and
who have agreed in writing to preserve the confidentiality of such information
as required herein. Purchaser further acknowledges that the Due Diligence
Documents and other information relating to the leasing arrangements between
Seller and the Tenants or prospective tenants are proprietary or confidential in
nature. Purchaser agrees not to divulge the contents of the Due Diligence
Documents and other information except in strict accordance with the
confidentiality standards set forth in this Section 5.2(b). Purchaser shall
indemnify and hold harmless Seller from and against any liability Seller may
suffer or incur as a result of the disclosure by persons within Purchaser's
organization or the Permitted Outside Parties of the contents of the Due
Diligence Documents or of the results of any inspections conducted by Purchaser,
any persons within Purchaser's organization or any of the Permitted Outside
Parties in accordance with this Article V, to the extent that such disclosure,
if made by Purchaser rather than such persons within Purchaser's organization or
any Permitted Outside Parties, would constitute a breach of or default under
this Article V. In permitting the Permitted Outside Parties to review the Due
Diligence Documents or information to assist Purchaser, Seller has not waived
any privilege or claim of confidentiality with respect thereto, and no third
party benefits or relationships of any kind, either express or implied, have
been offered, intended or created by Seller and any such claims are expressly
rejected by Seller and waived by Purchaser and the Permitted Outside Parties,
for whom, by its execution of this Agreement, Purchaser is acting as an agent
with regard to such





    9  

--------------------------------------------------------------------------------

 







waiver. This Section 5.2(b) shall terminate upon the consummation of the
transaction contemplated by this Agreement.


(c)   Purchaser shall return all copies of the Due Diligence Documents that
Purchaser has received from Seller, and shall destroy (and, if requested by
Seller, such destruction shall be certified to in writing by Purchaser to
Seller) all documents, memoranda, notes and other writings (including computer
disks) prepared by Purchaser or any of the representatives or agents of
Purchaser as a result of the review of, or based upon, the Due Diligence
Documents, on the first to occur of (i) such time as Purchaser determines that
it shall not acquire the Property, or (ii) such time as this Agreement is
terminated for any reason. This Section 5.2(c) shall terminate upon the
consummation of the transaction contemplated by this Agreement.


(d)   Purchaser acknowledges that some of the Initial Documents and/or the Due
Diligence Documents may have been prepared by third parties and may have been
prepared prior to Seller's ownership of the Property. Purchaser hereby
acknowledges that Seller has not made and does not make any representation or
warranty regarding the truth, accuracy or completeness of any of the Initial
Documents and/or the Due Diligence Documents or the sources thereof, whether
prepared by Seller or third parties. Seller has not undertaken any independent
investigation as to the truth, accuracy or completeness of the Initial Documents
and/or the Due Diligence Documents and is providing the Initial Documents and/or
the Due Diligence Documents solely as an accommodation to Purchaser.


(e)   Notwithstanding any provision of this Agreement to the contrary, no
termination of this Agreement shall terminate the obligations of Purchaser
pursuant to this Section 5.2. Except as expressly provided in Sections 5.2(b)
and 5.2(c), the provisions of this Section 5.2 shall survive the Closing and the
delivery of the Deed (as defined in Section 8.2(b)(i)).


5.3   Inspection Obligations.


(a)   In conducting any inspections, investigations or tests of the Property or
the Due Diligence Documents, Purchaser and its agents and representatives shall
fulfill the following obligations: (i) describe in a written notice to Seller
any physical testing or sampling of the Property that Purchaser intends to do
and obtain Seller's written consent prior to conducting any such physical
testing or sampling; (ii) not disturb the Tenants or interfere with their use of
the Property pursuant to their respective Leases; (iii) not interfere with the
operation and maintenance of the Real Property; (iv) not communicate or meet
with any (x) Tenants, (y) contractors working on the Property, or (z) except as
provided in this Section 5.3(a), governmental officials regarding the
entitlements, tax assessment or any other matter relating to the Property,
without, in each case, obtaining the prior written consent of Seller, which
consent shall not be unreasonably withheld if







    10  

--------------------------------------------------------------------------------

 







Purchaser provides Seller with at least twenty-four (24) hours' notice of intent
to communicate, which notice shall contain the following information (i) the
name and position of the person to be contacted by Purchaser, (ii) the name of
the Purchaser's representative who will be making the contact, (iii) when the
contact will be attempted, and (iv) the location where the contact will take
place. Seller reserves the right in each instance to have a representative
present during any such communications. Purchaser or a representative of
Purchaser may contact governmental entities regarding the Property during and
after the Inspection Period without obtaining the prior written consent of
Seller; provided, however, Purchaser or any representative of Purchaser may not
under any circumstances take any action to alter, affect, amend or in any way
modify the existing development approval rights at the Property or at Park
Place, including without limitation, the CUP (defined below in Section 7.2(b)),
vesting tentative tract maps and the Development Agreement (defined below in
Section 7.2(b)) for the Property; (v) not damage any part of the Property or any
personal property owned or held by any Tenant or any other person or entity;
(vi) not injure or otherwise cause bodily harm to Seller's agents, guests,
invitees, contractors or employees or any Tenant or any other person or entity;
(vii) maintain commercial general liability insurance issued by insurers of
recognized responsibility authorized to do business in the State of California
and having a Best's rating of A-VII or better, and naming Seller as an
additional insured, providing protection in limits of not less than Five Million
Dollars ($5,000,000) for bodily injury or death in any one occurrence, and not
less than Five Million Dollars ($5,000,000) for property damage where said
injury, death or damage arises in connection with the presence of Purchaser, its
agents, consultants and representatives on the Real Property (the "Requisite
Insurance Coverage"); (viii) deliver to Seller before entry upon the Real
Property a certificate of insurance verifying that Purchaser has obtained the
Requisite Insurance Coverage; (ix) promptly pay when due the costs of all tests,
investigations and examinations performed by or on behalf of Purchaser with
regard to the Property; (x) not permit any liens to attach to the Real Property
by reason of the exercise of its rights hereunder; (xi) fully restore the Real
Property to substantially the condition in which the same was found before any
such inspection or tests were undertaken; and (xii) not reveal or disclose any
information obtained during the Inspection Period concerning the Property and
the Due Diligence Documents to anyone outside Purchaser's organization other
than the Permitted Outside Parties except in accordance with the confidentiality
standards set forth in Section 5.2(b).


(b)    Purchaser agrees to indemnify, defend and hold Seller and its respective
members, partners, agents, employees, successors and assigns and each of their
respective affiliates harmless from and against any and all liens, claims,
causes of action, damages, liabilities, demands, suits, obligations, losses,
penalties, costs and expenses (including reasonable attorneys' fees) arising out
of (i) Purchaser's inspections or tests permitted under this Article V, or (ii)
Purchaser's violation of any of the obligations set forth in Section 5.3(a).



 






    11  

--------------------------------------------------------------------------------

 







(c)   Notwithstanding any provision of this Agreement to the contrary, no
termination of this Agreement shall terminate the obligations of Purchaser
pursuant to this Section 5.3. The provisions of this Section 5.3 shall survive
the Closing and the delivery of the Deed (as defined in Section 8.2(b)(i)).


5.4   Right of Termination Relating to Inspection. If, during the Inspection
Period, Purchaser shall, in Purchaser's sole discretion, conclude that it does
not want to proceed with the purchase of the Property in accordance with this
Agreement for any reason or for no reason, then Purchaser shall be entitled, as
its sole and exclusive remedy, to terminate this Agreement by delivering a
written notice of termination to Seller and the Escrow Agent on or before 5:00
p.m. (Irvine, California time) on or before the Risk Date. Upon such
termination, the provisions of Sections 9.4(a) and 9.3 shall be applicable. If
Purchaser does not deliver a written notice of termination of this Agreement to
Seller and the Escrow Agent at or before 5:00 p.m. (Irvine, California time) on
the Risk Date, (a) the termination right described in this Section 5.4 shall
automatically expire at 5:01 p.m. (Irvine, California time) on the Risk Date,
and (b) thereafter, Purchaser shall be entitled to a return of the Deposit only
in the relevant circumstances specified in Section 9.4(b).


5.5   Property Conveyed "As Is." PURCHASER REPRESENTS THAT IT IS A
KNOWLEDGEABLE, EXPERIENCED AND SOPHISTICATED PURCHASER OF REAL ESTATE AND THAT
IT IS RELYING SOLELY ON ITS OWN EXPERTISE AND THAT OF PURCHASER'S CONSULTANTS IN
PURCHASING THE PROPERTY. PURCHASER MAY CONDUCT SUCH INSPECTIONS AND
INVESTIGATIONS OF THE PROPERTY AS PURCHASER DEEMS NECESSARY OR APPROPRIATE,
INCLUDING, BUT NOT LIMITED TO, THE PHYSICAL AND ENVIRONMENTAL CONDITIONS
THEREOF, AND PURCHASER SHALL RELY UPON SAME. UPON THE CLOSING, PURCHASER SHALL
ASSUME THE RISK THAT ADVERSE MATTERS, INCLUDING, BUT NOT LIMITED TO, ADVERSE
PHYSICAL AND ENVIRONMENTAL CONDITIONS, MAY NOT HAVE BEEN REVEALED BY PURCHASER'S
INSPECTIONS AND INVESTIGATIONS. PURCHASER ACKNOWLEDGES AND AGREES THAT UPON THE
CLOSING, SELLER SHALL SELL AND CONVEY TO PURCHASER AND PURCHASER SHALL ACCEPT
THE PROPERTY "AS IS, WHERE IS," WITH ALL FAULTS, AND THAT, EXCEPT FOR THE
REPRESENTATIONS AND WARRANTIES CONTAINED IN SECTION 7.1(c), SELLER DOES NOT
MAKE, AND SHALL NOT UNDER ANY CIRCUMSTANCES BE DEEMED TO HAVE MADE, ANY
WARRANTIES OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE OR HABITABILITY
WITH RESPECT TO THE PROPERTY. THE TERMS AND CONDITIONS OF THIS SECTION 5.5 SHALL
EXPRESSLY SURVIVE THE CLOSING, NOT MERGE WITH THE PROVISIONS OF ANY CLOSING
DOCUMENTS AND SHALL BE INCORPORATED INTO THE DEED. SELLER IS NOT LIABLE OR BOUND
IN ANY MANNER BY ANY ORAL OR WRITTEN STATEMENTS, REPRESENTATIONS OR INFORMATION
PERTAINING TO THE PROPERTY FURNISHED BY ANY REAL ESTATE BROKER, AGENT,





    12  

--------------------------------------------------------------------------------

 







EMPLOYEE OR OTHER PERSON, UNLESS THE SAME ARE SPECIFICALLY SET FORTH OR REFERRED
TO HEREIN. PURCHASER ACKNOWLEDGES THAT THE PURCHASE PRICE REFLECTS THE "AS IS"
NATURE OF THIS SALE AND ANY FAULTS, LIABILITIES, DEFECTS OR OTHER ADVERSE
MATTERS THAT MAY BE ASSOCIATED WITH THE PROPERTY. PURCHASER HAS FULLY REVIEWED
THE DISCLAIMERS AND WAIVERS SET FORTH IN THIS AGREEMENT WITH ITS COUNSEL AND
UNDERSTANDS THE SIGNIFICANCE AND EFFECT THEREOF. PURCHASER ACKNOWLEDGES AND
AGREES THAT THE DISCLAIMERS AND OTHER AGREEMENTS SET FORTH HEREIN ARE AN
INTEGRAL PART OF THIS AGREEMENT AND THAT SELLER WOULD NOT HAVE AGREED TO SELL
THE PROPERTY TO PURCHASER FOR THE PURCHASE PRICE WITHOUT THE DISCLAIMERS AND
OTHER AGREEMENTS SET FORTH IN THIS AGREEMENT.


5.6   Investigative Studies. As additional consideration for the transaction
contemplated herein, Purchaser agrees that, if Purchaser terminates this
Agreement pursuant to Section 5.4, Purchaser shall simultaneously provide to
Seller, at no cost to Seller, copies of any and all written inspections,
reports, tests, studies or surveys that Purchaser made or caused to be made in
connection with the Property and which relate to either the physical or
environmental conditions of the Real Property (the "Physical Inspection
Reports"). Purchaser does not make, and Purchaser shall not be deemed to have
made, any representation or warranty regarding the truth, accuracy or
completeness of any of the Physical Inspection Reports. The Physical Inspection
Reports shall be delivered by Purchaser to Seller solely as an accommodation to
Seller and with no assurances by Purchaser with respect thereto; and Seller
agrees that Seller shall not have any right to rely on the Physical Inspection
Reports or any right to bring any action or to make any claim against the
preparer of any Physical Inspection Report. The obligations of Purchaser under
this Section 5.6 shall survive the termination of this Agreement for any reason.


VI.
CONTRACTS; ASSIGNMENT OF DEVELOPMENT
AGREEMENT, CCRs AND ARSDO



 



6.1   Assignment of Contracts. If this Agreement is not terminated on or before
the Risk Date, then Purchaser shall, either before or on the Risk Date, provide
Seller with written notice (the "Contract Notice") indicating whether Purchaser
wants Seller to terminate any assignable service, supply or maintenance
contracts or parking agreements which relate to the Property and which, by their
terms, are terminable prior to the Closing Date without cost to Seller. Seller
shall terminate any assignable service, supply or maintenance contracts which
relate to the Property and which, by their terms, are terminable prior to the
Closing Date without cost to Seller, which are listed on Purchaser's Contract
Notice. All of the assignable service, supply and maintenance contracts and
parking agreements referred to in Article I(e), other than those contracts
required to be terminated by Seller pursuant to the Contract Notice, together
with the Residential Agreement referred to in Article I(g), are referred to
collectively as the "Contracts" and individually as a "Contract." Seller shall
timely perform all of the obligations on the part of Seller to be performed
under the Contracts up to and including the Closing Date; provided, however,
that nothing in this Section 6.1 shall prevent Seller from terminating a





    13  

--------------------------------------------------------------------------------

 







Contract (or Contracts) if Seller, in its sole and absolute discretion, deems
such termination necessary to comply with Seller's obligation under Section 10.1
of this Agreement. Seller may enter into a contract with a new service, supply
or maintenance vendor (i) in Seller's sole and absolute discretion any time
prior to the earlier of the receipt by Seller of the Contract Notice or the Risk
Date, or (ii) only with the prior written approval of Purchaser, which approval
shall not be unreasonably withheld or delayed, if after the earlier of the
receipt by Seller of the Contract Notice or the Risk Date. Any new contract
entered into by Seller in accordance with the provisions of the immediately
preceding sentence shall become a Contract. On the Closing Date, Seller shall
assign and Purchaser shall assume all of the rights and obligations of Seller
under the Contracts from and after Closing pursuant to an Assignment and
Assumption of Contracts and Intangible Property in the form attached hereto and
made a part hereof as Exhibit G.


6.2   Assignment of Rights Under REA. On the Closing Date, Seller shall assign
to Purchaser all of the rights referred to in Section I(h), and Purchaser shall
assume all of the obligations of Seller under the REA relating to such rights
which are payable or performable on or after the Closing Date, pursuant to an
Assignment and Assumption of Contracts and Intangible Property in the form
attached hereto and made a part hereof as Exhibit G. Purchaser shall indemnify,
defend and hold harmless Seller from and against any liability Seller may suffer
or incur as a result of a failure of Purchaser to pay or perform any obligations
of Seller assumed by Purchaser pursuant to such Assignment and Assumption of
Contracts and Intangible Property.


6.3   Assignment of Development Agreement, CCRs and ARSDO. On the Closing Date,
Seller shall assign and Purchaser shall assume all of the rights and obligations
of Seller under (i) the Development Agreement pursuant to an Assignment and
Assumption of Development Agreement in the form attached hereto and made a part
hereof as Exhibit J, (ii) the CCRs pursuant to an Assignment and Assumption of
CCRs in the form attached hereto and made a part hereof as Exhibit K and (iii)
the ARSDO pursuant to an Assignment and Assumption of ARSDO in the form attached
hereto and made a part hereof as Exhibit L. Purchaser shall indemnify, defend
and hold harmless Seller from and against any liability Seller may suffer or
incur as a result of a failure of Purchaser or any of Purchaser's affiliates to
pay or perform any obligations of Seller assumed by Purchaser pursuant to the
assignments identified in clauses (i), (ii) and (iii) of this Section 6.3.
Seller shall obtain all required consents, if any, from the City of Irvine in
the case of the Assignment and Assumption of Development Agreement, and from the
Developer (as that term is defined in the CCRs and the ARSDO) in the case of the
Assignment and Assumption of CCRs and the Assignment and Assumption of ARSDO.
Seller agrees that Seller will not execute a modification, supplement or
amendment of the Development Agreement, the CCRs, and/or the ARSDO for a period
commencing on the Effective Date and continuing to the earlier of (i) forty-five
(45) days following the Effective Date, (ii) default under any such agreement,
or (iii) termination of any such agreement (the "No Modification Period"). At
the termination of the No Modification Period, Seller may, in its sole and
absolute discretion, enter into any modification, supplement or amendment of the
Development Agreement, the CCRs and/or the ARSDO, whether or not the transaction
contemplated by this Agreement has been consummated.







    14  

--------------------------------------------------------------------------------

 







6.4   Broker Commissions. Seller shall remain responsible for all outstanding
brokerage commission obligations of Seller to Crow Orange County Management
Company, Inc., a Texas corporation, if any, in connection with the Residential
Agreement (the "Residential Agreement Commission Obligation"). Seller agrees to
hold Purchaser harmless against all claims, demands, liabilities and obligations
(including, without limitation, reasonable attorneys' fees and disbursements)
arising as a result of any commissions arising under the Residential Agreement
Commission Obligation.


VII.
REPRESENTATIONS AND WARRANTIES;
WAIVERS AND
LIMITATIONS OF LIABILITY



 



7.1Seller's Representations.


(a)   EXCEPT AS SPECIFICALLY SET FORTH IN SECTION 7.1(c), SELLER HAS NOT MADE
AND DOES NOT NOW MAKE, AND
SPECIFICALLY DISCLAIMS, ANY WARRANTIES, REPRESENTATIONS OR GUARANTIES OF ANY
KIND OR CHARACTER, EXPRESS OR IMPLIED, ORAL OR WRITTEN, PAST, PRESENT OR FUTURE,
WITH RESPECT TO THE PROPERTY, INCLUDING, BUT NOT LIMITED TO, WARRANTIES,
REPRESENTATIONS OR GUARANTIES AS TO THE FOLLOWING: (i) MATTERS OF TITLE, (ii)
ENVIRONMENTAL MATTERS RELATING TO THE PROPERTY OR ANY PORTION THEREOF, (iii)
GEOLOGICAL CONDITIONS, INCLUDING, WITHOUT LIMITATION, SUBSIDENCE, SUBSURFACE
CONDITIONS, WATER TABLE, UNDERGROUND WATER RESERVOIRS, LIMITATIONS REGARDING THE
WITHDRAWAL OF WATER AND EARTHQUAKE FAULTS AND THE RESULTING DAMAGE OF PAST OR
FUTURE EARTHQUAKES, (iv) WHETHER, AND TO THE EXTENT TO WHICH, THE PROPERTY OR
ANY PORTION THEREOF IS AFFECTED BY ANY STREAM (SURFACE OR UNDERGROUND), BODY OF
WATER, FLOOD PRONE AREA, FLOOD PLAIN, FLOODWAY OR SPECIAL FLOOD HAZARD, (v)
DRAINAGE, (vi) SOIL CONDITIONS, INCLUDING THE EXISTENCE OF INSTABILITY, PAST
SOIL REPAIRS, SOIL ADDITIONS OR CONDITIONS OF SOIL FILL, OR SUSCEPTIBILITY TO
LANDSLIDES, OR THE SUFFICIENCY OF ANY UNDER SHORING, (vii) ZONING OR
ENTITLEMENTS TO WHICH THE PROPERTY OR ANY PORTION THEREOF MAY BE SUBJECT, (viii)
THE AVAILABILITY OF ANY UTILITIES TO THE PROPERTY OR ANY PORTION THEREOF,
INCLUDING, WITHOUT LIMITATION, WATER, SEWAGE, GAS AND ELECTRIC, (ix) USAGES OF
ADJOINING PROPERTY, (x) ACCESS TO THE PROPERTY OR ANY PORTION THEREOF, (xi) THE
VALUE, COMPLIANCE WITH THE PLANS AND SPECIFICATIONS, SIZE, LOCATION, AGE, USE,
DESIGN, QUALITY, DESCRIPTION, SUITABILITY, STRUCTURAL INTEGRITY, OPERATION,
TITLE TO, OR PHYSICAL OR FINANCIAL CONDITION OF, THE PROPERTY





    15  

--------------------------------------------------------------------------------

 







OR ANY PORTION THEREOF, (xii) ANY INCOME, EXPENSES, CHARGES, LIENS,
ENCUMBRANCES, RIGHTS OR CLAIMS ON OR AFFECTING OR PERTAINING TO THE PROPERTY OR
ANY PART THEREOF, (xiii) THE PRESENCE OF HAZARDOUS SUBSTANCES IN OR ON, UNDER OR
IN THE VICINITY OF THE PROPERTY, (xiv) THE CONDITION OR USE OF THE PROPERTY OR
COMPLIANCE OF THE PROPERTY WITH ANY OR ALL PAST, PRESENT OR FUTURE FEDERAL,
STATE OR LOCAL ORDINANCES, RULES, REGULATIONS OR LAWS, BUILDING, FIRE OR ZONING
ORDINANCES, CODES OR OTHER SIMILAR LAWS, (xv) THE EXISTENCE OR NON-EXISTENCE OF
UNDERGROUND STORAGE TANKS, (xvi) ANY OTHER MATTER AFFECTING THE STABILITY OR
INTEGRITY OF THE REAL PROPERTY, (xvii) THE POTENTIAL FOR FURTHER DEVELOPMENT OF
THE PROPERTY, (xviii) THE EXISTENCE OF VESTED LAND USE, ZONING OR BUILDING
ENTITLEMENTS AFFECTING THE PROPERTY, (xix) THE MERCHANTABILITY OF THE PROPERTY,
THE FITNESS OF THE PROPERTY FOR ANY PARTICULAR PURPOSE (PURCHASER AFFIRMING THAT
PURCHASER HAS NOT RELIED ON SELLER'S SKILL OR JUDGMENT TO SELECT OR FURNISH THE
PROPERTY FOR ANY PARTICULAR PURPOSE, AND THAT SELLER MAKES NO WARRANTY THAT THE
PROPERTY IS FIT FOR ANY PARTICULAR PURPOSE) OR THE HABITABILITY OF THE PROPERTY,
OR (xx) ANY TAX CONSEQUENCES RELATING TO THE PURCHASE OF THE PROPERTY, THE
OWNERSHIP OR OPERATION OF THE PROPERTY OR ANY OTHER MATTER. PURCHASER HEREBY
WAIVES, TO THE EXTENT PERMITTED BY LAW, ANY AND ALL IMPLIED WARRANTIES. NO ORAL
WARRANTIES, REPRESENTATIONS OR STATEMENTS SHALL BE CONSIDERED A PART HEREOF.


(b)   "Hazardous Substances" Defined. For purposes hereof, "Hazardous
Substances" means any hazardous, toxic or dangerous waste, substance or
material, pollutant or contaminant, as defined for purposes of The Comprehensive
Environmental Response, Compensation and Liability Act of 1980 (42 U.S.C.
Sections 9601 et seq.), as amended ("CERCLA"), and The Resource Conservation and
Recovery Act (42 U.S.C. Sections 6901 et seq.), as amended ("RCRA"), or any
other federal, state or local law, ordinance, rule or regulation applicable to
the Property, or any substance which is toxic, explosive, corrosive, flammable,
infectious, radioactive, carcinogenic, mutagenic or otherwise hazardous,
including, without limitation, any substance which contains gasoline, diesel
fuel, crude oil, other petroleum hydrocarbons, polychlorinated biphenyls, radon
gas, urea formaldehyde, asbestos, lead, electromagnetic waves, petroleum
products, and any derivatives thereof.


(c)   Seller warrants and represents to Purchaser that:


(i)   Seller is a limited liability company duly formed and existing under the
laws of the State of Delaware and is qualified to do
PPD/





    16  

--------------------------------------------------------------------------------

 







business in the State of California; and is in good standing in the State of
Delaware and the State of California;
(ii)   This Agreement has been, and all the documents executed by Seller which
are to be delivered by Seller to Purchaser at the Closing are, or at the time of
the Closing shall be, duly authorized, executed and delivered by Seller, and
are, or at the Closing shall be, legal, valid and binding obligations of Seller;
(iii)   The IRH2 Payments received by Seller as of the Effective Date are
reflected on Schedule A ("IRH2 Payments Statement") to Exhibit M attached hereto
and made a part hereof;
(iv)   Seller is not a "foreign person" within the meaning of Section 1445(0(3)
of the Internal Revenue Code of 1986, as amended, and Seller shall furnish to
Purchaser, at the Closing, an affidavit in the form attached hereto and made a
part hereof as Exhibit H confirming the same; and
(v)   To the knowledge of Seller (the term "knowledge of Seller" is limited to
the actual knowledge of William H. Lane, Jr.), this Agreement does not violate
(x) the provisions of any other agreement to which Seller, as of the Effective
Date, is a party and which has as its subject matter the sale and conveyance of
the Property, or (y) Seller's operating agreement. In connection with this
representation, Purchaser acknowledges and agrees that Seller may, until the
Closing Date, enter into agreements which have as their subject matter the sale
and conveyance of the Property; provided, however, that any such agreements
shall be subject to the rights of Purchaser under this Agreement.
7.2   Purchaser's Representations. Purchaser represents, warrants, covenants and
agrees to and with Seller that:
(a)   Purchaser is a limited partnership duly formed and existing under the laws
of the State of Maryland and is qualified to do business in the State of
California; and is in good standing in the State of Maryland and the State of
California;
(b)   This Agreement has been, and all documents executed by Purchaser which are
to be delivered by Purchaser to Seller at the Closing are, or at the time of the
Closing shall be, duly authorized, executed and delivered by Purchaser, and are,
or at the Closing shall be, legal, valid and binding obligations of Purchaser;
(c)   In connection with any inspection of the Property which Purchaser may
conduct in accordance with Article V or in connection with any action taken by
Purchaser prior to the Closing Date, Purchaser shall not take any action which
will in any manner have an adverse effect on the Conditional Use Permit issued
by the City of Irvine,





    17  

--------------------------------------------------------------------------------

 







California (City of Irvine Planning Commission (i) Resolution No. 89-1379 and
(ii) Resolution No. 89-1380) (the "CUP"), or that certain Park Place Development
Agreement, dated as of October 24, 2002, by and between the Seller and certain
other owners at Park Place on the one hand and the City of Irvine on the other
hand, approved by City Ordinance No. 02-12, and recorded October 24, 2002 in the
Official Records, County of Orange, as Instrument No. 20020927361 (the
"Development Agreement"), covering the Land and other real property; and


(d)   Purchaser has, as of the Effective Date, and shall maintain throughout the
Escrow period to and including the Closing Date, a net worth of at least One
Hundred Million Dollars ($100,000,000), of which at least Ten Million Dollars
($10,000,000) shall be in the form of cash or cash equivalents (the "Net Worth
Requirement"). Purchaser's obligation to maintain the Net Worth Requirement
shall terminate concurrent with Closing.


7.3   Accuracy of Representations. The continued accuracy in all respects of the
aforesaid representations and warranties shall be a condition precedent to
Purchaser's and Seller's obligation to consummate the transaction contemplated
by this Agreement. All representations and warranties contained in this
Agreement shall be deemed remade as of the Closing Date. If any of said
representations and warranties of Seller shall not be correct at the time the
same is made, or on the Closing Date, then Purchaser may terminate this
Agreement by delivering a written notice of termination to Seller on the later
of (a) within five (5) business days after Purchaser gains actual knowledge of
the existence of the incorrect representation or warranty or (b) the Risk Date.
If any of said representations and warranties of Purchaser shall not be correct
at the time the same is made, or on the Closing Date, then Seller may terminate
this Agreement by delivering a written notice of termination to Purchaser within
five (5) business days after Seller gains actual knowledge of the existence of
the incorrect representation or warranty. Upon termination of this Agreement by
either Purchaser or Seller under this Section 7.3, the Deposit shall be
delivered to Purchaser or Seller in accordance with Section 9.4. The remaining
consequences of such termination shall be as described under Section 9.3. If
either Seller or Purchaser believes that any representation or warranty by the
other party in this Agreement is not correct, the party making such
determination shall promptly notify the other party in writing to such effect
and shall specify in reasonable detail the reason why the notifying party
believes that such representation or warranty is not correct.


7.4   Survival of Right of Action. Any right of action of Purchaser for the
breach by Seller of any representation or warranty contained in Section 7.1(c)
shall not merge with the Closing or the delivery of the Deed but shall survive
the Closing, provided that any claim by Purchaser based upon a breach of any
such representation or warranty shall be deemed waived unless Purchaser has
given Seller written notice of such claim prior to the expiration of six (6)
months after the Closing Date. Any suit by Purchaser for any breach by Seller of
any such representation or warranty must be filed on or before one (1) year
after the Closing Date or shall be forever barred. Any right of action of Seller
for the breach by Purchaser of any representation, warranty, covenant or
agreement contained in Section 7.2 shall not merge with the Closing or the





    18  

--------------------------------------------------------------------------------

 







delivery of the Deed but shall survive the Closing, provided that any claim by
Seller based upon a breach of any such representation, warranty, covenant or
agreement shall be deemed waived unless Seller has given Purchaser written
notice of such claim prior to the expiration of six (6) months after the Closing
Date. Any suit by Seller for any breach by Purchaser of any such representation,
warranty, covenant or agreement must be filed on or before one (1) year after
the Closing Date or shall be forever barred.


7.5   Purchaser's Waivers and Releases.


(a)   PURCHASER AGREES THAT PURCHASER, FOR ITSELF AND ON BEHALF OF EACH OF
PURCHASER'S AFFILIATES, INCLUDING WITHOUT LIMITATION PURCHASER'S GENERAL PARTNER
AND THE OWNER OF THAT CERTAIN APPROXIMATE FIFTEEN (15) ACRE PARCEL OF REAL
PROPERTY SURROUNDED BY THE PROPERTIES SUBJECT TO THIS AGREEMENT AND THE OTHER
PURCHASE AGREEMENTS (DEFINED BELOW) AND COMMONLY REFERRED TO AS THE "FACILITY
PARCEL" (COLLECTIVELY, THE "PURCHASER PARTIES" AND INDIVIDUALLY A "PURCHASER
PARTY" ), WAIVES, AND WILL NOT ATTEMPT TO ASSERT IN ITS OWN NAME OR ON BEHALF OR
FOR THE BENEFIT OF ANY PURCHASER PARTY, ANY LIABILITY OR CLAIMS AGAINST SELLER,
ITS MEMBERS, PARTNERS OR OFFICERS, EMPLOYEES, AGENTS, CONTROLLING PERSONS OR
AFFILIATES OF SELLER OR ANY OF SUCH OTHER PARTIES (THE "SELLER PARTIES") FOR OR
ON THE BASIS OF (i) ANY NON-PUBLIC INFORMATION FURNISHED BY SELLER TO PURCHASER,
AND (ii) THE POST-CLOSING AUDIT (DEFINED BELOW IN SECTION 12.16), AND PURCHASER,
FOR ITSELF AND ON BEHALF OF THE PURCHASER PARTIES, HEREBY RELEASES SELLER FROM
ANY LIABILITY TO OR CLAIMS OF PURCHASER OR THE PURCHASER PARTIES FOR OR ON THE
BASIS OF ANY OF THE FOREGOING. PURCHASER FURTHER AGREES THAT ONLY PURCHASER
WOULD HAVE THE RIGHT TO ASSERT THE FOLLOWING CLAIMS, AND THEREFORE FOR ITSELF
ONLY, WAIVES, AND WILL NOT ATTEMPT TO ASSERT, ANY LIABILITY OR CLAIMS AGAINST
THE SELLER PARTIES FOR OR ON THE BASIS OF (i) SELLER'S FAILURE TO DISCLOSE ANY
INFORMATION TO PURCHASER, AND (ii) THE NEGOTIATION AND EXECUTION OF THIS
AGREEMENT, AND PURCHASER HEREBY RELEASES SELLER FROM ANY LIABILITY TO OR CLAIMS
OF PURCHASER FOR OR ON THE BASIS OF ANY OF THE FOREGOING. THE PURCHASER'S WAIVER
AND RELEASE PURSUANT TO THIS SECTION 7.5(a) SHALL SURVIVE THE CLOSING OR THE
TERMINATION OF THIS AGREEMENT.


(b)   PURCHASER ACKNOWLEDGES THAT HAVING HAD THE OPPORTUNITY TO INSPECT THE
PROPERTY, HAVING HAD THE







    19  

--------------------------------------------------------------------------------

 







OPPORTUNITY TO OBSERVE ITS PHYSICAL CHARACTERISTICS AND EXISTING CONDITIONS AND
HAVING HAD THE OPPORTUNITY TO CONDUCT SUCH INVESTIGATION AND STUDY ON AND OF THE
PROPERTY AND ADJACENT AREAS AS IT DEEMS NECESSARY, PURCHASER HEREBY WAIVES, AND
RELEASES ALL OF THE SELLER PARTIES FROM, ANY AND ALL OBJECTIONS TO OR COMPLAINTS
REGARDING SUCH CHARACTERISTICS AND CONDITIONS OF THE PROPERTY (INCLUDING, BUT
NOT LIMITED TO, FEDERAL, STATE OR COMMON LAW BASED ACTIONS AND ANY PRIVATE RIGHT
OF ACTION UNDER STATE AND FEDERAL LAW TO WHICH THE PROPERTY IS OR MAY BE
SUBJECT, INCLUDING, BUT NOT LIMITED TO, CERCLA AND RCRA, PHYSICAL
CHARACTERISTICS AND EXISTING CONDITIONS, INCLUDING, WITHOUT LIMITATION,
STRUCTURAL AND GEOLOGIC CONDITIONS, SUBSURFACE SOIL AND WATER CONDITIONS AND
SOLID AND HAZARDOUS WASTE AND HAZARDOUS SUBSTANCES) ON, UNDER, ADJACENT TO OR
OTHERWISE AFFECTING THE PROPERTY. PURCHASER FURTHER HEREBY ASSUMES, AND RELEASES
ALL OF THE SELLER PARTIES FROM, THE RISK OF CHANGES IN APPLICABLE LAWS AND
REGULATIONS RELATING TO PAST, PRESENT AND FUTURE ENVIRONMENTAL CONDITIONS ON THE
PROPERTY, AND THE RISK THAT ADVERSE PHYSICAL CHARACTERISTICS AND CONDITIONS,
INCLUDING, WITHOUT LIMITATION, THE PRESENCE OF HAZARDOUS SUBSTANCES OR OTHER
CONTAMINANTS, MAY NOT BE REVEALED BY ITS INVESTIGATIONS PERMITTED HEREUNDER.


(c)   In connection with the releases by Purchaser of the Seller Parties in
Sections 7.5(a) and 7.5(b), Purchaser, on behalf of itself and all of its
affiliates, expressly waives all rights under California Civil Code Section
1542, which provides that:


"A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR."


The foregoing releases in Sections 7.5(a) and 7.5(b) shall apply with respect to
any liability of Seller to Purchaser in respect of a claim or action brought by
a private party or by a governmental authority under any statute or common law
now or hereafter in effect, including, without limitation, any statute or common
law which imposes strict liability, and is intended to apply with respect to any
claim or action arising before or after the Closing Date or before or after the
conveyance of all or any portion of the Property. It is the intent of Seller and
Purchaser that the releases in Section 7.5(a) and 7.5(b) be construed to give
Seller and the other Seller Parties the broadest possible releases consistent
with the terms of this Agreement.





    20  

--------------------------------------------------------------------------------

 







(d)   This Section 7.5 shall survive the Closing and the delivery of the Deed or
the termination of this Agreement for any reason.


VIII. CLOSING


8.1   Closing Date. The Closing shall be held in the offices of the Escrow Agent
(or such other location as may be mutually agreed upon in writing by Seller and
Purchaser) at 10:00 a.m. (California time) on the date which is no later than
the fifteenth (15th) calendar day after the Risk Date (and in determining such
fifteen (15)-day period, the Risk Date shall not be counted), or on such earlier
or later date as Seller and Purchaser shall mutually agree upon in writing (the
"Scheduled Closing Date"). The actual date on which the Escrow closes, as
evidenced by recordation of the Deed in the Official Records of Orange County,
California, shall be the "Closing Date."


8.2   Seller's Closing Obligations.


(a)   Except as otherwise set forth in this Section 8.2(a), on or before the
Scheduled Closing Date, Seller shall deliver to Purchaser the following
documents, certified by Seller as true and complete to the best knowledge and
belief of Seller:


(i)   a list of the Contracts that shall be assigned to Purchaser at the Closing
pursuant to Section 6.1 above;


(ii)   copies (or originals if available) of the Contracts that shall be
assigned to Purchaser pursuant to Section 6.1 above;


(iii)   copies of the REA, the CUP, the Development Agreement, the CCRs and the
ARSDO;


(iv)   a Certificate of Formation of Seller, Operating Agreement of Seller, and
evidence of the authority of Seller to transact business in the State of
California;


(v)   copies (or originals if available) of all plans and specifications,
permits, licenses and authorizations relating to the Property in Seller's
possession;


(vi)   two (2) business days prior to the Scheduled Closing Date, an IRH2
Payments Statement; and


(vii)   such other documents as may reasonably be required by Purchaser or the
Escrow Agent to evidence the authority of Seller to consummate the sale of the
Property in accordance with this Agreement.





    21  

--------------------------------------------------------------------------------

 







(b)   No later than 10:00 a.m. (Irvine, California time) on the business day
prior to the Scheduled Closing Date, Seller shall deposit the following
documents into the Escrow, each duly executed and, if appropriate, acknowledged
by Seller and/or any other parties listed below, as appropriate:


(i)   a Grant Deed (the "Deed") in the form attached hereto as Exhibit F;


(ii)   a Partial Cancellation of Restrictions in the form attached hereto as
Exhibit I (the "Partial Cancellation");


(iii)   two (2) counterpart originals of an Assignment and Assumption of
Contracts and Intangible Property in the form attached hereto as Exhibit G (the
"Assignment of Contracts");


(iv)   three (3) counterpart originals of an Assignment and Assumption of
Development Agreement in the form attached hereto as Exhibit J (the "Assignment
of Development Agreement");


(v)   three (3) counterpart originals of an Assignment and Assumption of CCRs in
the form attached hereto as Exhibit K (the "Assignment of CCRs");


(vi)   three (3) counterpart originals of an Assignment and Assumption of ARSDO
in the form attached hereto as Exhibit L (the "Assignment of ARSDO");


(vii)   one (1) original of the Non-Foreign Person Affidavit (the "Non-Foreign
Affidavit") and one (1) original certificate confirming the non-applicability of
requirements for withholding of sales proceeds under the California Revenue and
Taxation Code law (the "California Affidavit") in the forms attached hereto as
Exhibit H; and


(viii)   an IRH2 Payments Statement, certified by Seller, in the form of Exhibit
M attached hereto, updated to a date not more than two (2) business days prior
to the Closing Date.


8.3   Purchaser's Closing Obligations.


(a)   No later than 10:00 a.m. (Irvine, California time) on the business day
prior to the Scheduled Closing Date, Purchaser shall deposit the following
documents into the Escrow, each duly executed and, if appropriate, acknowledged
by Purchaser and/or any other parties listed below, as appropriate:


(i)   two (2) counterpart originals of the Assignment of Contracts;







    22  

--------------------------------------------------------------------------------

 







(ii)   three (3) counterpart originals of the Assignment of Development
Agreement;


(iii)   three (3) counterpart originals of the Assignment of CCRs;


(iv)   three (3) counterpart originals of the Assignment of ARSDO; and


(v)   such other documents as may be reasonably required by Seller or the Escrow
Agent, including, but not limited to, certified documentation evidencing that
Purchaser is authorized to consummate the purchase of the Property in accordance
with this Agreement and designating those persons authorized to execute and
deliver all necessary documents on behalf of Purchaser at the Closing.


(b)   No later than 10:00 a.m. (Irvine, California time) on the business day
prior to the Scheduled Closing Date, Purchaser shall deposit into the Escrow by
Federal Reserve wire transfer of immediately available funds to an account or
accounts which shall be designated by the Escrow Agent (a) the Purchase Price
less the amount of (x) the Deposit and the Initial Payment made by Purchaser,
and (y) the IRH2 Payments shown on the IRH2 Payments Statement, certified by
Seller, in the form of Exhibit M attached hereto and made a part hereof, and (b)
any additional funds necessary to pay Purchaser's share of prorations and
closing costs.


8.4   Purchaser's Closing Conditions. The following shall be conditions
precedent to Purchaser's obligation to consummate the transaction contemplated
by this Agreement. If any of the following conditions precedent to Purchaser's
obligation to consummate the transaction contemplated by this Agreement are not
satisfied in all material respects on or before the Closing Date, Purchaser may,
at its option (a) waive such condition and close this transaction with no
reduction in the Purchase Price, or (b) terminate this Agreement by notice in
writing to Seller.


(a)   On the Closing Date, all of Seller's representations and warranties shall
be true and correct in all material respects and Seller shall have performed in
all material respects each covenant to have been performed by Seller hereunder
on or before the Closing Date, including, without limitation, the provisions of
Section 8.2 above.


(b)   On the Closing Date, the Improvements, if any, shall be in the same
condition and repair as existed with respect thereto on the Risk Date, subject
to a Casualty or any proceeding described in Article XI having occurred between
the Risk Date and the Closing Date and ordinary wear and tear which occurs
between the Risk Date and the Closing Date.





    23  

--------------------------------------------------------------------------------

 







(c)   On the Closing Date, there shall be no litigation pending or threatened,
seeking (i) to enjoin the consummation of the sale and purchase hereunder, (ii)
to recover title to the Property, or any part thereof or any interest therein,
or (iii) to enjoin the violation of any law, rule, regulation, restrictive
covenant or zoning ordinance that may be applicable with respect to the
ownership or operation of the Land or the Improvements.


(d)   On or before the Closing Date, the Title Company has committed to issue to
Purchaser the Purchaser's Title Policy subject only to the Permitted Exceptions
as provided in Section 4.3 above.


(e)   On the Closing Date, Crow Winthrop Development Limited Partnership
("CWDLP") shall have caused to be consummated, or shall have tendered to the
Escrow Agent all of the funds and agreements or other documents required to
consummate, each and every one of the transactions contemplated by the following
agreements under which CWDLP is either the seller or is the managing member of
the seller: (i) Agreement for Sale and Purchase of Real Property dated as of
June 8, 2004 by and between Park Place Parking Company LLC, as seller, and
Purchaser, as purchaser, (ii) Agreement for Sale and Purchase of Real Property
dated as of June 8, 2004, by and between 3161 Michelson Drive LLC, as seller,
and Purchaser, as purchaser, (iii) Agreement for Sale and Purchase of Real
Property dated as of June 8, 2004, by and between 3121 Michelson Drive LLC, as
seller, and Purchaser, as purchaser, (iv) Agreement for Sale and Purchase of
Real Property dated as of June 8, 2004, by and between Park Place Hotel Company
LLC, as seller, and Purchaser, as purchaser, (v) Agreement for Sale and Purchase
of Real Property dated as of June 8, 2004, by and between CWDLP, as seller, and
Purchaser, as purchaser and (vi) Agreement for Sale and Purchase of Real
Property dated as of June 8, 2004, by and between Shops at Park Place LLC, as
seller, and Purchaser, as purchaser, (collectively, the "Other Purchase
Agreements"). Purchaser shall under no circumstances be required to consummate
the transaction contemplated by this Agreement unless CWDLP also consummates or
causes the consummation of the transactions contemplated by the Other Purchase
Agreements.


(f)   Concurrent with Closing, Crow Orange County Management Company, Inc., a
Texas corporation ("COCMC"), the REA Managing Agent (as that term is defined in
the REA), will (i) assign its duties as REA Managing Agent under the REA to an
entity designated by Purchaser (the "New REA Manager") in writing to Seller and
Escrow not less than three (3) business days prior to the Scheduled Closing
Date, and the New REA Manager shall assume all of COCMC's right, title and
interest in and to all contracts relating to the management of the Common Area
(as that term is defined in the REA), including without limitation the REA
Management Agreement dated July 26, 1985, executed by and between Crow Winthrop
Operating Partnership, CWDLP and COCMC, and (ii) transfer to the New REA Manager
all tangible personal property utilized by COCMC in the management of the Common
Area; provided, however, that Purchaser





    24  

--------------------------------------------------------------------------------

 







shall be deemed to have waived this condition if Purchaser fails to designate
the New REA Manager in writing to Seller and Escrow not less than three (3)
business days prior to the Scheduled Closing Date.


8.5   Seller's Closing Conditions. The following shall be conditions precedent
to Seller's obligation to consummate the transaction contemplated by this
Agreement. If any of the following conditions precedent to Seller's obligation
to consummate the transaction contemplated by this Agreement are not satisfied
in all material respects on or before the Closing Date, Seller may, at its
option (a) waive such condition and close this transaction with no increase in
the Purchase Price, or (b) terminate this Agreement by notice in writing to
Purchaser.


(a)   On the Closing Date, all of Purchaser's representations and warranties
shall be true and correct in all material respects and Purchaser shall have
performed in all material respects each covenant to have been performed by
Purchaser hereunder on or before the Closing Date, including, without
limitation, the provisions of Section 8.3 above.


(b)   On the Closing Date, there shall be no litigation pending or threatened,
seeking (i) to enjoin the consummation of the sale and purchase hereunder, (ii)
to recover title to the Property, or any part thereof or any interest therein,
(iii) to enjoin the distribution of Seller's Escrow proceeds from Escrow to
Seller, or (iv) to enjoin the violation of any law, rule, regulation,
restrictive covenant or zoning ordinance that may be applicable with respect to
the ownership or operation of the Land, the Improvements or the Personal
Property.


(c)   On the Closing Date, Purchaser shall have consummated, or shall have
tendered to the Escrow Agent all of the funds and agreements or other documents
required to consummate, the transactions contemplated by the Other Purchase
Agreements. Purchaser shall under no circumstances be entitled to consummate the
transaction contemplated by this Agreement unless Purchaser shall have
consummated, or shall have tendered to the Escrow Agent all of the funds and
agreements or other documents required to consummate, the transactions
contemplated by the Other Purchase Agreements.


8.6   Closing Actions by Escrow Agent. When all conditions to the Closing have
been satisfied, including without limitation, all deposits and deliveries
required under this Article VIII, the Escrow Agent shall close this transaction
by taking the actions listed below in the order indicated. Escrow Agent is
authorized and instructed to assemble counterparts
delivered to it by the parties into fully executed originals. The Closing Date
shall be deemed to have occurred when the Escrow Agent delivers the Deed to the
Orange County Recorder's office for recordation and the same is filed for
record.





    25  

--------------------------------------------------------------------------------

 







(a)   The Escrow Agent shall record the following documents (collectively, the
"Recorded Documents") in the order indicated:


(i)   the Partial Cancellation;


(ii)   the Deed;


(iii)   the Assignment of Development Agreement;


(iv)   the Assignment of CCRs;


(v)   the Assignment of ARSDO; and


(vi)   Purchaser's financing documents, if any.


(b)   The Escrow Agent shall deliver to Seller:


(i)   the Purchase Price less the amount of (x) the Deposit and the Initial
Payment made by Purchaser, and (y) the IRH2 Payments shown on the IRH2 Payments
Statement, certified by Seller, in the form of Exhibit M attached hereto and
made a part hereof;


(ii)   one (1) original Assignment of Contracts;


(iii)   one (1) original Assignment of Development Agreement;


(iv)   one (1) original Assignment of CCRs;


(v)   one (1) original Assignment of ARSDO; and


(vi)   a copy of each Recorded Document conformed by the Orange County Recorder
and showing the recording information for each such document.


The Escrow Agent shall wire the funds due to Seller from the Escrow to Seller's
depository account (as indicated in Seller's separate wire instructions to the
Escrow Agent) early enough on the Closing Date such that Seller receives such
funds prior to 12:00 noon (Irvine, California time) on the Closing Date; and


(c)   Escrow Agent shall deliver to Purchaser:


(i)   one (1) original Assignment of Contracts;


(ii)   one (1) original Assignment of Development Agreement;







    26  

--------------------------------------------------------------------------------

 







(iii)   one (1) original Assignment of CCRs;


(iv)   one (1) original Assignment of ARSDO;


(v)   the IRH2 Payments Statement;


(vi)   the original Non-Foreign Affidavit and the California Affidavit; and


(vii)   a copy of each Recorded Document conformed by the Orange County Recorder
and showing the recording information for each such document.


(d)   As soon as reasonably possible following the Closing, Escrow Agent shall
deliver to Purchaser the original Title Policy.


8.7   Closing Statement. At the Closing, Purchaser and Seller shall execute and
deliver to the Escrow Agent a Closing Statement setting forth the Purchase Price
and all prorations, adjustments and credits thereto and, if necessary, a
post-closing agreement with respect to any adjustments based upon estimates that
are to be readjusted after the Closing.


8.8   Transfer Taxes. Purchaser shall pay all state, city and county documentary
transfer and conveyance taxes relating to the consummation of the transaction
contemplated by this Agreement. As of the Closing Date, Seller and Purchaser
desire that the amount of the transfer taxes paid not be shown on the face of
the Deed. Therefore, pursuant to the provisions of Revenue and Taxation Code
Section 11932, the Escrow Agent shall transmit to the County Recorder's Officer
with the Deed a request that the amount of the taxes due be shown on a separate
paper which shall be affixed to the Deed by the County Recorder after the
permanent record is made and before the original Deed is returned. The form of
the request is attached to the form of the Deed attached hereto as Exhibit F and
made a part hereof.


8.9   Closing Costs. Seller shall pay its legal fees in connection with the
negotiation, drafting and consummation of the transaction contemplated by this
Agreement, all costs in connection with the preparation of the Survey, and the
base premium for the Title Policy. In addition to the transfer taxes referred to
in Section 8.8, Purchaser shall pay its legal fees in connection with the
negotiation, drafting and consummation of the transaction contemplated by this
Agreement, all recording charges for documents which Purchaser elects to record
in the public records, all charges for all Endorsements to the Title Policy
requested by Purchaser, and all charges for a lender's policy of title
insurance. Seller and Purchaser shall share equally any escrow fees of the
Escrow Agent.







    27  

--------------------------------------------------------------------------------

 







8.10   Prorated Items.


(a)   The following items are to be computed and apportioned as of 11:59 p.m.
(Irvine, California time) on the calendar day immediately preceding the Closing
Date (such time on such date being referred to as the "Proration Date"):


(i)   water and sewer rents, fuel and electric charges as per meter readings
taken not more than ten (10) calendar days prior to the Closing Date;


(ii)   payments under all contracts, permits and licenses that are assigned to
Purchaser;


(iii)   real estate taxes and any assessments for the property tax year which
will commence on July 1, 2004 and end on June 30, 2005 (the "2004/2005 Tax
Year") and which are not yet delinquent;


(iv)   any common area assessments and charges relating to the Real Property;
and


(v)   all other expenses relating to the ownership and operation of the
Property.


(b)   All amounts payable for services performed or materials furnished with
respect to the Property prior to the Closing Date shall be paid by Seller
(without regard to when the invoice is received and without regard to whether
the invoice is received by Seller or Purchaser). All amounts payable for
services performed or materials furnished with respect to the Property on or
after the Closing Date shall be paid by Purchaser.


(c)   The proration of real estate taxes shall be based on the tax statements,
if available, for the Property for the 2004/2005 Tax Year. Seller shall pay to
Purchaser, in cash (or by credit on Purchaser's closing statement) at the
Closing, Seller's pro rata portion of the taxes for the 2004/2005 Tax Year
through the Proration Date; provided, however, if at or prior to Closing, Seller
has paid the first installment of the 2004/2005 Tax Year real estate taxes, then
Purchaser shall pay to Seller, in cash at the Closing, Purchaser's pro rata
portion of the taxes for the 2004/2005 Tax Year for the period from the
Proration Date through December 31, 2004.


(d)   Payments after the Closing Date pursuant to this Section 8.10 shall be
made in cash to the applicable party at its address set forth in Section 13.1.


(e)   The obligations of Seller and Purchaser under this Section 8.10 which are
performable after the Closing Date shall survive the Closing and the delivery of
the Deed.







    28  

--------------------------------------------------------------------------------

 







8.11   Brokers. With respect to the transaction contemplated by this Agreement,
Purchaser has not utilized the services of a broker. Seller has utilized the
services of Crow Orange County Management Company, Inc. ("Seller's Broker"), and
Seller shall pay all commissions due to Seller's Broker as a result of the
consummation of the transaction contemplated by this Agreement. Purchaser shall
indemnify, defend and hold harmless Seller against all losses, damages, costs,
expenses (including reasonable fees and expenses of attorneys), causes of
action, suits or judgments of any nature arising out of any claim, demand or
liability to or asserted by any broker, agent or finder, licensed or otherwise,
claiming to have acted on behalf of or to have dealt with Purchaser in
connection with this transaction; provided, however, that in no event shall
Purchaser be required to pay any amounts owed or claimed to be owed to Seller's
Broker. Seller shall indemnify, defend and hold harmless Purchaser against all
losses, damages, costs, expenses (including reasonable fees and expenses of
attorneys), causes of action, suits or judgments of any nature arising out of
any claim, demand or liability to or
asserted by any broker, agent or finder, licensed or otherwise, claiming to have
acted on behalf of or to have dealt with Seller in connection with this
transaction; provided, however, that in no event shall Seller be required to pay
any amounts owed or claimed to be owed to any broker, agent or finder, licensed
or otherwise, claiming to have acted on behalf of or to have dealt with
Purchaser in connection with this transaction. The provisions of this Section
8.1 1 shall survive the Closing and the delivery of the Deed or the termination
of this Agreement.


IX. REMEDIES; CONSEQUENCES OF TERMINATION


9.1
Seller's Remedies.
IF PURCHASER DEFAULTS IN ITS
OBLIGATION TO ACQUIRE THE PROPERTY, THEN SELLER, AS ITS SOLE AND EXCLUSIVE
REMEDY, SHALL BE ENTITLED TO TERMINATE THIS AGREEMENT AND TO RECEIVE OR RETAIN
THE DEPOSIT AND THE INITIAL PAYMENT AS LIQUIDATED DAMAGES AND NOT AS A PENALTY,
IN FULL SATISFACTION OF CLAIMS AGAINST PURCHASER HEREUNDER (EXCEPT FOR ANY CLAIM
FOR BREACH OF A TERMINATION SURVIVING OBLIGATION, AND IF THE CLOSING OCCURS,
EXCEPT FOR ANY CLAIM FOR BREACH OF ANY OBLIGATION THAT EXPRESSLY SURVIVES THE
TERMINATION OF THIS AGREEMENT OR THE CLOSING PURSUANT TO THE TERMS OF THIS
AGREEMENT, FOR WHICH CLAIMS THERE SHALL BE NO LIMITATION OR RESTRICTION ON
LIABILITY). SELLER AND PURCHASER AGREE THAT SELLER'S DAMAGES RESULTING FROM
PURCHASER'S DEFAULT ARE DIFFICULT, IF NOT IMPOSSIBLE, TO DETERMINE AND THAT THE
SUM OF THE DEPOSIT AND THE INITIAL PAYMENT IS A FAIR ESTIMATE OF THOSE DAMAGES
WHICH HAS BEEN AGREED TO IN AN EFFORT TO CAUSE THE AMOUNT OF SAID DAMAGES TO BE
CERTAIN. SELLER AND PURCHASER WITNESS THEIR AGREEMENT TO THIS SECTION 9.1 BY
INITIALING IMMEDIATELY BELOW.



 





INITIALS OF SELLERINITIALS OF PURCHASER







    29  

--------------------------------------------------------------------------------

 







9.2   Purchaser's Remedies. IF SELLER DEFAULTS UNDER THIS AGREEMENT BY FAILING
TO DEPOSIT THE DEED IN ESCROW AND THEREAFTER, UNLESS EXCUSED UNDER THE TERMS OF
THE AGREEMENT, CONVEYING THE PROPERTY, THEN PURCHASER, AS ITS SOLE AND EXCLUSIVE
REMEDY AND AS FULL COMPENSATION FOR ALL OTHER RIGHTS AND REMEDIES OF PURCHASER
AGAINST SELLER, SHALL BE ENTITLED TO (A) TERMINATE THIS AGREEMENT AND TO RECEIVE
A RETURN OF THE DEPOSIT AND THE INITIAL PAYMENT OR (B) ENFORCE SPECIFIC
PERFORMANCE OF SELLER'S OBLIGATIONS UNDER THIS AGREEMENT; PROVIDED, HOWEVER,
THAT ANY SUCH ENFORCEMENT SHALL NOT INCLUDE A CLAIM FOR MONETARY DAMAGES UNLESS,
PRIOR TO ENTRY OF A FINAL JUDGMENT FOR PURCHASER, SELLER CONVEYS THE PROPERTY TO
A BONA FIDE PURCHASER FOR VALUE.


9.3   Consequences of Termination. If, in accordance with the terms of this
Agreement, either Seller or Purchaser terminates this Agreement and the party
specified in Section 9.4 as being entitled to receive the Initial Payment and/or
the Deposit does in fact receive the Initial Payment and/or the Deposit,
thereafter neither Seller nor Purchaser shall have any further rights,
obligations or liability under this Agreement, except with respect to those
matters which Seller and Purchaser have agreed in this Agreement shall survive
the termination of this Agreement (whether terminated by Seller or Purchaser in
accordance with this Agreement), and Purchaser's interest, if any, in the
Property shall terminate without any action being required by Seller.


9.4   Disposition of Initial Payment and Deposit. In the event of a termination
of this Agreement by either Seller or Purchaser, Seller or Purchaser shall be
entitled to the Initial Payment and/or the Deposit as specified in this Section
9.4, and the Escrow Agent is authorized to deliver the Initial Payment and/or
the Deposit to the party specified in this Section 9.4 as being entitled to
receive the Initial Payment and/or the Deposit. Any such delivery of the Initial
Payment and/or the Deposit by Seller or the Escrow Agent, as applicable, shall
take place on or before the tenth (10th) business day following receipt of
written notice of such termination by the Escrow Agent and the non-terminating
party from the terminating party, unless the non-terminating party notifies the
Escrow Agent that the non-terminating party disputes the right of the
terminating party to receive the Initial Payment and/or the Deposit, in which
case, the Escrow Agent shall interplead the Initial Payment and/or the Deposit
into a court of competent jurisdiction in Orange County, California. All
attorneys' fees and costs and the Escrow Agent's costs and expenses incurred in
connection with such interpleader shall be assessed against the party that is
not awarded the Initial Payment and/or the Deposit, or if the Initial Payment
and/or the Deposit is distributed in part to both parties, then in the inverse
proportion of such distribution. Notwithstanding the foregoing or anything to
the contrary contained herein:


(a)   If Purchaser has made the Second Initial Payment in accordance with the
provisions of Section 2.3(a) and thereafter elects to terminate this Agreement
on or before the Escrow Continuation Date pursuant to the provisions of Section
2.3(a), then, upon







    30  

--------------------------------------------------------------------------------

 







delivery by Purchaser to Seller and the Escrow Agent of Purchaser's written
notice of termination in accordance with Section 2.3(a), Purchaser shall be
entitled to receive the Second Initial Payment from the Escrow Agent without any
confirmation or notice to or from Seller, and Seller shall have no right to
object to delivery by the Escrow Agent of the Second Initial Payment to
Purchaser. If Purchaser has made the Deposit in accordance with the provisions
of Section 2.3(a) and thereafter elects to terminate this Agreement on or before
the Risk Date pursuant to the provisions of Section 5.4, then, upon delivery by
Purchaser to Seller and the Escrow Agent of Purchaser's written notice of
termination in accordance with Section 5.4, Purchaser shall be entitled to
receive the Deposit from the Escrow Agent without any confirmation or notice to
or from Seller, and Seller shall have no right to object to delivery by the
Escrow Agent of the Deposit to Purchaser.


(b)   If (i) Purchaser elects to terminate this Agreement at any time on account
of a Casualty (as defined in Section 10.2) as permitted by Section 10.2(b), a
condemnation as permitted by Article XI or as permitted by Section 4.2(c),
4.2(d), 7.3, 8.4 (unless, as to Section 8.4(e), the reason the Other Purchase
Agreements or any one of them fail to close is due to a breach of one or more of
the Other Purchase Agreements by Purchaser or for any reason permitting the
seller under one or more of the Other Purchase Agreements to terminate such
agreement under the circumstances of Section 9.4(c) of such agreement, then the
disposition of the Deposit and the Initial Payment shall be in accordance with
Section 9.4(c) of this Agreement) or 9.2, or (ii) Seller elects to terminate
this Agreement at any time on account of a Casualty as permitted by Section 1
0.2(b) (but subject to Purchaser's rights under Section 1 0.2(c)) or as
permitted by Section 8.5 (b), then, upon delivery by the terminating party to
Escrow Agent of notice of the terminating party's election to terminate,
Purchaser shall be entitled to receive the Deposit and the Initial Payment from
Seller or the Escrow Agent, as applicable, without any confirmation or notice to
or from Seller, and Seller shall have no right to object to delivery by the
Escrow Agent to Purchaser of the Deposit.


(c)   If Seller elects to terminate this Agreement at any time as permitted by
Section 7.3, 8.5(a), 8.5(c) (unless the reason the Other Purchase Agreements or
any one of them fail to close due to a breach of one or more of the Other
Purchase Agreements by Seller or for any reason permitting the purchaser under
one or more of the Other Purchase Agreements to terminate such agreement under
the circumstances of Section 9.4(b) of such agreement, then the disposition of
the Deposit and the Initial Payment shall be in accordance with Section 9.4(b)
of this Agreement), 9.1 or 12.9, then, upon delivery by Seller to Purchaser and
the Escrow Agent of notice of Seller's election to terminate, Seller shall be
entitled to retain the Deposit and the Initial Payment if previously paid to
Seller or to receive from the Escrow Agent the Deposit and the Initial Payment
if then held by the Escrow Agent without any confirmation or notice to or from
Purchaser, and Purchaser shall have no right to object to delivery by the Escrow
Agent to Seller of the Deposit and the Initial Payment then held by the Escrow
Agent.







    31  

--------------------------------------------------------------------------------

 







9.5   Attorneys' Fees and Legal Expenses. If any party to this Agreement shall
bring any action or proceeding for any relief against any other party to this
Agreement, declaratory or otherwise, arising out of this Agreement, the losing
party shall pay to the prevailing party a reasonable sum for attorneys' fees and
costs incurred in bringing or defending such action or proceeding or enforcing
any judgment granted therein, all of which shall be deemed to have accrued upon
the commencement of such action or proceeding and shall be paid whether or not
such action or proceeding is prosecuted to final judgment. Any judgment or order
entered in such action or proceeding shall contain a specific provision
providing for the recovery of attorneys' fees and costs, separate from the
judgment, incurred in enforcing such judgment. The prevailing party shall be
determined by the trier of fact based upon an assessment of which party's major
arguments or positions taken in the proceedings could fairly be said to have
prevailed over the other party's major arguments or positions on major disputed
issues. For the purposes of this Section, attorneys' fees shall include, without
limitation, fees incurred in the following: (a) post judgment motions, (b)
contempt proceedings, (c) garnishment, levy and debtor and third party
examinations, (d) discovery, and (e) bankruptcy litigation. This Section 9.5 is
intended to be expressly severable from the other provisions of this Agreement,
is intended to survive any judgment and is not to be deemed merged into the
judgment.


X. MAINTENANCE; REPAIR; RISK OF LOSS 10.1   Maintenance; Repair. Prior to the
Closing:


(a)   Seller shall maintain the Property in its present condition, subject to
ordinary wear and tear, and shall maintain Seller's existing insurance coverages
for the Property ("Seller's Property Insurance").


(b)   Seller shall advise Purchaser promptly of any litigation, arbitration or
administrative hearing instituted after the Effective Date which concerns or
affects the Property of which Seller obtains actual knowledge.


(c)   Except as provided in Section 6.1 of this Agreement, Seller shall not
enter into any service, maintenance, management or other agreement with respect
to all or any portion of the Property without the prior written consent of
Purchaser, which consent shall not be unreasonably withheld or delayed.


(d)   Seller shall not, without the prior written consent of Purchaser (which
consent shall not be unreasonably withheld or delayed), remove any equipment
forming a part of the Property except such as is replaced by Seller by an
article of substantially equal suitability and value, free and clear of any lien
or security interest.


10.2   Risk of Loss.


(a)   Prior to the Closing, Seller shall bear all risk of loss or damage to any
of the Property caused by fire or other casualty (a "Casualty"). If any of the
Property is







    32  

--------------------------------------------------------------------------------

 







damaged by a Casualty, Seller shall deliver to Purchaser written notice of such
Casualty (a "Casualty Loss Notice") after making Seller's determination provided
for under Section 10.2(b).


(b)   If the estimated cost, based upon Seller's reasonable determination, to
repair the damage caused by the Casualty is less than Five Hundred Thousand
Dollars ($500,000), or if the estimated time, based upon Seller's and
Purchaser's reasonable determination, to repair the damage caused by the
Casualty is less than ninety (90) calendar days, then Purchaser shall purchase
the Property in its damaged condition without abatement of the Purchase Price,
but with a credit in the amount of any insurance deductible required under
Seller's Property Insurance and with an assignment from Seller of all insurance
proceeds paid under Seller's Property Insurance. In the case of any other
Casualty, either Seller or Purchaser may terminate this Agreement upon a written
notice of termination to the other within ten (10) calendar days after Seller
delivers its Casualty Loss Notice to Purchaser; and if the scheduled Closing
Date falls within such ten (10)-day period, the Closing Date shall automatically
be extended to a date which will permit such ten (10)-day period to expire prior
to the new scheduled Closing Date.


(c)   If Seller elects to terminate this Agreement pursuant to Section 10.2(b),
then (i) Purchaser may elect to receive a return of the Deposit and the Initial
Payment in accordance with Section 9.4(b); or (ii) Purchaser may preserve this
Agreement by electing to purchase the Property in its damaged condition without
abatement of the Purchase Price but with a credit in the amount of any insurance
deductible required under Seller's Property Insurance and with an assignment
from Seller of all insurance proceeds paid under Seller's Property Insurance. If
Purchaser elects to terminate this Agreement pursuant to Section 10.2(b), then
upon such termination, Purchaser shall be entitled to a return of the Deposit
and the Initial Payment in accordance with Section 9.4(b). The remaining
consequences of a termination by either Seller or Purchaser under Section
10.2(b) shall be as described under Section 9.3.


XI. CONDEMNATION


If, prior to the Closing, any governmental authority or other entity having
condemnation authority shall institute any eminent domain proceeding or take any
steps preliminary thereto (including the giving of any direct or indirect notice
of intent to institute such proceedings) with regard to the Real Property or any
portion thereof, Seller shall give prompt notice of same to Purchaser. In such
event, Purchaser shall be entitled, as its sole and exclusive remedy, to
terminate this Agreement upon a written notice of termination to Seller (a)
within ten (10) calendar days after notice by Seller to Purchaser of such
condemnation or (b) on the Closing Date, whichever occurs first. In the event
that Purchaser does not terminate this Agreement pursuant to the preceding
sentence, Purchaser shall be conclusively deemed to have elected to accept such
condemnation, and waives any right to terminate this Agreement as a result
thereof. In the event that Purchaser elects to terminate this Agreement under
this Article XI, the Deposit and the Initial Payment shall be returned to
Purchaser in accordance with Section 9.4(b). The







    33  

--------------------------------------------------------------------------------

 







remaining consequences of such termination shall be as described under Section
9.3. If Purchaser waives (or is deemed to have waived) the right to terminate
this Agreement as a result of such condemnation, despite such condemnation,
Seller and Purchaser shall consummate this Agreement in accordance with the
terms hereof with no reduction in the Purchase Price, and Seller shall assign to
Purchaser at the Closing all of Seller's right, title and interest in and to all
proceeds resulting or to result from said condemnation.


XII. MISCELLANEOUS


12.1   Notice. Any notice, communication, request, reply or advice
(collectively, a "Notice") provided for or permitted by this Agreement to be
made or accepted by any party to this Agreement must be in writing. A Notice
may, unless otherwise provided herein, be given or served by (a) facsimile with
electronic confirmation of receipt, together with depositing the same into the
custody of a nationally recognized overnight delivery service such as Federal
Express Corporation, Airborne Express, Emery or Purolator; or (b) delivering the
same to such party, or an agent of such party, in person or by commercial
courier; or (c) depositing the same into the custody of a nationally recognized
overnight delivery service such as Federal Express Corporation, Airborne
Express, Emery or Purolator. A Notice given by facsimile in the manner described
in clause (a) above shall be effective on the date actually received by the
party to be notified. A Notice given in the manner described in clause (b) or
(c) above shall be effective only if and when received by the party to be
notified between the hours of 8:00 a.m. and 5:00 p.m. of any business day with
delivery made after such hours to be deemed received the following business day.
For the purposes of notice, the addresses of the parties shall, until changed as
hereinafter provided, be as follows:





Seller:   
Park Place Development LLC

3121 Michelson Drive, Suite 505
Irvine, California 92612
 
Attention: William H. Lane, Jr. Fax: (949) 553-1154
 
 
with a copy to:   
Rus, Miliband & Smith
 
A Professional Corporation
 
2600 Michelson Drive, 7th Floor
Irvine, California 92612
 
Attention: Joel S. Miliband, Esq. Fax: (949) 252-1514
 
 
Purchaser:   
Maguire Properties, L.P.
 
33 South Grand Avenue, Suite 400
Los Angeles, California 90071
 
Attention: Richard I. Gilchrist Fax: (213) 687-5758








    34  

--------------------------------------------------------------------------------

 







with copies to:   Mark T. Lammas, Esq. Maguire Properties, L.P.
333 South Grand Avenue, Suite 400
Los Angeles, California 90071
Fax: (213) 533-5198


Gilchrist & Rutter
1299 Ocean Avenue, Suite 900 Santa Monica, California 90401 Attention: Paul S.
Rutter, Esq. Fax: (310) 394-4700


The parties shall have the right from time to time to change their respective
addresses, and each shall have the right to specify as its address any other
address within the United States of America by at least five (5) calendar days
written notice to the other party.


12.2   Time of the Essence. Time is of the essence in all things pertaining to
the performance of this Agreement.


12.3   Place of Performance. This Agreement is made and shall be performable in
Orange County, California, and shall be construed in accordance with the laws
(but not including the conflict laws) of the State of California.


12.4   Jurisdiction and Venue. Seller and Purchaser (and any assignee of or
successor to either such party) agree that any action or proceeding or
counterclaim brought by any party to this Agreement against any other party to
this Agreement on any matter whatsoever arising out of or in any way connected
to this Agreement must be brought in a California state court in Orange County,
California. This Section 12.4 shall survive the Closing and the delivery of the
Deed or the termination of this Agreement for any reason.


12.5   Section Headings. The Section headings contained in this Agreement are
for convenience only and shall in no way enlarge or limit the scope or meaning
of the various and several sections hereof.


12.6   Number. Within this Agreement, words in the singular number shall be held
and construed to include the plural and words in the plural shall be held and
construed to include the singular, unless the context requires otherwise.


12.7   Merger. To the extent certain provisions of this Agreement provide that
they survive the Closing, those provisions shall not be deemed terminated at the
time of the Closing, nor shall they merge into the various documents executed
and delivered at the time of the Closing.







    35  

--------------------------------------------------------------------------------

 







12.8   Periods; Business Days. In the event that any date or any period provided
for in this Agreement shall end on a Saturday, Sunday or legal holiday, the
applicable date or period shall be extended to the first business day following
such Saturday, Sunday or legal holiday. When used in this Agreement, the term
"business day" shall mean any day during which national banks having their
principal place of business in Los Angeles, California are required or permitted
to be open.


12.9   No Recordation. Without the prior written consent of Seller, there shall
be no recordation by Purchaser of either this Agreement or any memorandum
hereof, or any affidavit pertaining hereto, and any such recordation of this
Agreement or such memorandum or affidavit by Purchaser, without the prior
written consent of Seller, shall constitute a default hereunder by Purchaser,
whereupon this Agreement shall, at the option of Seller, terminate and be of no
further force and effect. Upon such termination, all Deposit shall be delivered
to Seller in accordance with Section 9.4(c). The remaining consequences of such
termination shall be as described under Section 9.3.


12.10   Multiple Counterparts. This Agreement maybe executed in multiple
counterparts (including by facsimile transmission), each of which is to be
deemed original for all purposes.


12.11   Severability. If any provision of this Agreement or the application to
any party or circumstance shall be determined by any court of competent
jurisdiction to be invalid and unenforceable to any extent, the remainder of
this Agreement or the application of such provision to such person or
circumstances, other than those as to which it is so determined invalid or
unenforceable, shall not be affected thereby, and each provision hereof shall be
valid and shall be enforced to the fullest extent permitted by law.


12.12   Assignment. Except as provided in this Section 12.12, Purchaser may not
assign or otherwise transfer any of Purchaser's rights or interests under this
Agreement without the prior written consent of Seller, which consent Seller may
grant or withhold in its sole and absolute discretion. Purchaser may assign or
otherwise transfer all of Purchaser's rights or interests under this Agreement
without the prior written consent of Seller to a related entity in which
Purchaser is the majority owner and controlling member, partner or shareholder;
provided, however, that (i) such assignee shall assume in writing all of
Purchaser's obligations under this Agreement and (ii) Purchaser shall remain
primarily obligated as Purchaser under this Agreement and Seller does not waive
or relinquish any rights under the Agreement against Purchaser. Any assignment
by Purchaser of its rights under this Agreement without having obtained the
prior written consent of Seller, where such consent is required by this Section
12.12, shall be void ab initio.


12.13   Entire Agreement. This Agreement embodies the entire agreement and
understanding between the parties to this Agreement with respect to the subject
matter of this Agreement, and supersedes all prior agreements and understandings
relating to the subject matter of this Agreement. This Agreement may not be
modified or discharged orally, nor may any







    36  

--------------------------------------------------------------------------------

 







waivers or consents be given orally, and every such modification, discharge,
waiver or consent shall be in writing and signed by the person against which
enforcement thereof is sought.


12.14   Exculpation of Members, Officers and Directors. The liabilities and
obligations of Seller and Purchaser under this Agreement are enforceable solely
against Seller and Purchaser, respectively; and no member of Seller or
Purchaser, nor any officer, director or direct or indirect partner of any member
of Seller or Purchaser, shall have any liability for any such liabilities or
obligations of Seller or Purchaser set forth in this Agreement.


12.15   Construction. Seller and Purchaser acknowledge that Seller and Purchaser
and their respective counsel have reviewed and revised this Agreement and the
other documents and agreements to be executed pursuant to this Agreement, and
that the normal rule of construction to the effect that any ambiguities are to
be resolved against the drafting party shall not be employed in the
interpretation of this Agreement or any such other documents or agreements or
any exhibits or amendments to be executed and delivered in connection with this
Agreement. All references in this Agreement to a document or agreement shall
mean and refer to such document or agreement as amended to date, even if any
such amendment is not referenced herein.


12.16   Post-Closing Audit. For a period commencing on the Closing Date and
terminating on the thirtieth (30th) day after the Closing Date (the
"Post-Closing Audit Period"), Seller will cooperate (at no cost to Seller) with
Purchaser's auditor (KPMG LLP or any successor auditor selected by Purchaser) in
the conduct of a post-Closing audit of Seller's operating statements for the
Property for the calendar year 2003 and calendar year 2004 through the last full
month prior to the Closing Date (the "Post-Closing Audit"). In connection with
the Post-Closing Audit, Seller shall only be required to provide the 2003
operating statement and the 2004 operating statement through the last full month
prior to the Closing Date, at no cost to Seller, and in the format that Seller
has maintained such information. Seller shall not be required to deliver to
Purchaser's auditor a representation letter. Seller shall not be required to
permit the Post-Closing Audit if a request for the Post-Closing Audit is not
received in writing and delivered in accordance with the notice provisions of
Section 12.1 of this Agreement prior to the termination of the Post-Closing
Audit Period. Seller's obligation under this Section 12.16 shall terminate,
whether or not the Post-Closing Audit is completed, on the last day of the
Post-Closing Audit Period. The obligations of Seller under this Section 12.16
shall survive the Closing.


[Signature Page Follows]







    37  

--------------------------------------------------------------------------------

 







IN WITNESS WHEREOF, Seller and Purchaser have executed and delivered this
Agreement as of the Effective Date.


PARK PLACE DEVELOPMENT LLC,
A Delaware Limited Liability Company


By: CROW WINTHROP DEVELOPMENT LIMITED PARTNERSHIP,
A Maryland Limited Partnership,
Its Sole Member


By: CROW IRVINE #2,
A California Limited Partnership, Its Sole General Partner


By: CROW IRVINE #1 LIMITED PARTNERSHIP,
A Texas Limited Partnership, Its Sole General Partner




By:    /s/ William Lane       
                               William H. Lane, Jr.,
A Managing General Partner




PURCHASER:


MAGUIRE PROPERTIES, L.P.,
a Maryland limited partnership


By:   MAGUIRE PROPERTIES, INC.,
a Maryland corporation
Its General Partner




By:
    /s/ Robert Maguire
       Robert F. Maguire, III



 

Chairman and Co-CEO




By:
    /s/ Richard Gilchrist
       
Richard I. Gilchrist



 

President and Co-CEO







    38  

--------------------------------------------------------------------------------

 







GENERAL PARTNER'S CONSENT AND ACKNOWLEDGMENT


The undersigned, being the general partner ("General Partner") of the purchaser
("Purchaser") under the Agreement to which this page is attached (the
"Agreement"), acknowledges that the seller ("Seller") under the Agreement has
agreed to enter into the Agreement in reliance on the General Partner's
execution of this Consent and Acknowledgment, and that but for the General
Partner's execution of this Consent and Acknowledgment Seller would not enter
into the Agreement with Purchaser. General Partner acknowledges that it will
derive substantial benefits from the purchase of the property ("Property")
covered by the Agreement. By executing this Consent and Acknowledgment General
Partner agrees as follows:


1.   During the period commencing on the Effective Date (as defined in the
Agreement) and terminating on the Closing Date (as defined in the Agreement),
General Partner shall not (i) assign or otherwise transfer, in whole or in part,
its interest as general partner in Purchaser, (ii) resign as general partner of
Purchaser, (iii) permit its general partner ownership or economic interests in
Purchaser existing as of the Effective Date to be diluted, or (iv) cause or
permit the Purchaser to be dissolved or to lose its good standing status in any
state in which Purchaser is in good standing as of the Effective Date.


2.   In addition to, and not as a limitation on, the general partner liability
of General Partner for the obligations of Purchaser under the Agreement, and as
and for additional consideration for Seller entering into the Agreement with
Purchaser, General Partner (i) agrees to be bound in the same manner as
Purchaser by the waivers and releases contained in the Agreement, including,
without limitation, the waivers and releases contained in Section 7.5 of the
Agreement (collectively, the "Releases"), and (ii) shall indemnify, defend and
hold harmless Seller from and against any liability Seller may suffer or incur
as a result of (x) a failure of Purchaser, its successors or assigns, to pay or
perform any obligations of Purchaser under the Agreement, including, without
limitation, the Releases, and (y) a breach by Owner (as defined in the Facility
Parcel Owner's Consent and Acknowledgment below), its successors and assigns,
under the Facility Parcel Owner's Consent and Acknowledgment.


3.   This Consent and Acknowledgment shall be binding upon the successors and
assigns of the General Partner.
GENERAL PARTNER:


MAGUIRE PROPERTIES, INC.,
a Maryland corporation


By:   /s/ Robert Maguire
Robert F. Maguire, III
Chairman and Co-CEO


By:   /s/ Richard Gilchrist
Richard L. Gilchrist
President and Co-CEO







    39  

--------------------------------------------------------------------------------

 







FACILITY PARCEL OWNER'S CONSENT AND ACKNOWLEDGMENT


The undersigned, being the owner ("Owner") of that approximate fifteen (15) acre
parcel of real property surrounded by the property ("Property") subject to the
agreement to which this page is attached (the "Agreement") and the properties
subject to the Other Purchase Agreements (as defined in the Agreement) and
commonly referred to as the "Facility Parcel," acknowledges that the seller
("Seller") under the Agreement has agreed to enter into the Agreement with
Owner's affiliate ("Purchaser") in reliance on Owner's execution of this Consent
and Acknowledgment, and that but for Owner's execution of this Consent and
Acknowledgment Seller would not enter into the Agreement with Purchaser. Owner
acknowledges that as the owner of the Facility Parcel it will derive substantial
benefits from the purchase of the property ("Property") covered by the Agreement
by its affiliate. By executing this Consent and Acknowledgment, and as and for
additional consideration for Seller entering into the Agreement with Purchaser,
Owner agrees to be bound in the same manner as Purchaser by the waivers and
releases contained in the first sentence of Section 7.5(a) of the Agreement.
This Consent and Acknowledgment shall be binding upon the successors and assigns
of the Owner.


OWNER:


MAGUIRE PROPERTIES - PARK PLACE, LLC
a Delaware limited liability company


By:   MAGUIRE PROPERTIES, L.P.,
a Maryland limited partnership
Its Managing Member


By:   MAGUIRE PROPERTIES, INC.,
a Maryland corporation
Its General Partner


By: /s/ Robert Maguire
Robert F. Maguire, III
Chairman and Co-CEO


By: /s/ Richard Gilchrist
Richard L. Gilchrist
President and Co-CEO



    40  

--------------------------------------------------------------------------------

 

 



